 



Exhibit 10.1
ASSET PURCHASE AGREEMENT
     THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of February 20,
2007 among Emmis Television Broadcasting, L.P., an Indiana limited partnership,
and Emmis Television License, LLC, an Indiana limited liability company
(collectively, “Seller”), Emmis Operating Company, an Indiana corporation
(“Guarantor”), HITV Operating Co., Inc. (“Buyer”) and MCG Capital Corporation, a
Delaware corporation (“MCG”).
Recitals
     A. Seller owns and operates the following television broadcast stations
(collectively, the “Station”) pursuant to certain authorizations issued by the
Federal Communications Commission (the “FCC”):
KGMB(TV), Honolulu, Hawaii
KGMV(TV), Wailuku, Hawaii
KGMD-TV, Hilo, Hawaii
     B. Pursuant to the terms and subject to the conditions set forth in this
Agreement, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, the Station Assets (defined below).
Agreement
     NOW, THEREFORE, taking the foregoing into account, and in consideration of
the mutual covenants and agreements set forth herein, the sufficiency of which
are hereby acknowledged, the parties, intending to be legally bound, hereby
agree as follows:
ARTICLE 1: PURCHASE OF ASSETS
     1.1. Station Assets. On the terms and subject to the conditions hereof, at
Closing (defined below), except as set forth in Sections 1.2 and 1.3, Seller
shall sell, assign, transfer, convey and deliver to Buyer, and Buyer shall
purchase and acquire from Seller, all right, title and interest of Seller in and
to all assets and properties of Seller, real and personal, tangible and
intangible, that are used or held for use in the operation of the Station
(collectively, the “Station Assets”), in each case free and clear of all liens,
claims, encumbrances, mortgages, deeds of trust, pledges, hypothecations,
security interests, capitalized leases, conditional sale or other title
retention agreements, or charges of any kind, whether voluntarily incurred or
arising by operation of law or otherwise (collectively, “Liens”) other than
Permitted Liens (defined below), including without limitation the following:
          (a) all licenses, permits and other authorizations issued to Seller by
the FCC with respect to the Station (the “FCC Licenses”), including those
described on Schedule 1.1(a), including any renewals, additions, extensions or
modifications thereof between the date hereof and Closing as permitted by this
Agreement, together with all other governmental licenses, permits and regulatory
approvals issued with respect to the Station, and all assignable

 



--------------------------------------------------------------------------------



 



applications for modification, extension or renewal of the FCC Licenses and any
assignable pending applications with respect to the Station;
          (b) all of Seller’s machinery, equipment, transmitters, antennas,
cables, towers, vehicles, furniture, fixtures, spare parts and other tangible
personal property of every kind and description that are used or held for use in
the operation of the Station, including without limitation those listed on
Schedule 1.1(b), except for any retirements or dispositions thereof made between
the date hereof and Closing in the ordinary course of business in accordance
with Article 4 (the “Tangible Personal Property”);
          (c) all of Seller’s real property, including all fee estates,
leasehold interests and estates, easements, real property licenses, rights to
access, rights of way and other interests in real property of every kind and
description used or held for use in the operation of the Station (including any
appurtenant easements, structures and improvements located thereon), including
without limitation those listed on Schedule 1.1(c) (the “Real Property”);
          (d) all agreements for the sale of advertising time on the Station,
and all other contracts, agreements and leases used in the Station’s business,
including without limitation those listed on Schedule 1.1(d), together with all
contracts, agreements and leases made between the date hereof and Closing in
accordance with Article 4 (each a “Station Contract” and, collectively, the
“Station Contracts”);
          (e) all of Seller’s rights in and to the Station’s call letters and
Seller’s rights in and to the trademarks, trade names, service marks, internet
domain names, copyrights, programs and programming material, jingles, slogans,
logos, and other intangible property which are used or held for use in the
operation of the Station, including without limitation those listed on Schedule
1.1(e) (the “Intangible Property”); and
          (f) Seller’s rights in and to all the files, documents, records, and
books of account (or copies thereof) relating to the operation of the Station,
including the Station’s local public files, programming information and studies,
engineering data, advertising studies, marketing and demographic data, sales
correspondence, lists of advertisers, credit and sales reports, logs, and
(except as prohibited by applicable law) personnel files, but excluding records
relating to Excluded Assets (defined below).
     1.2. Excluded Assets. Notwithstanding anything to the contrary contained
herein, the Station Assets shall not include the following assets or any rights,
title and interest therein (the “Excluded Assets”):
          (a) all cash and cash equivalents of Seller, including without
limitation certificates of deposit, commercial paper, treasury bills, marketable
securities, money market accounts and all such similar accounts or investments;
          (b) all tangible and intangible personal property of Seller retired or
disposed of between the date of this Agreement and Closing in accordance with
Article 4;
          (c) all Station Contracts that are terminated or expire prior to
Closing in accordance with Article 4;

- 2 -



--------------------------------------------------------------------------------



 



          (d) Seller’s corporate and trade names unrelated to the operation of
the Station (including the name “Emmis”), charter documents, and books and
records relating to the organization, existence or ownership of Seller,
duplicate copies of the records of the Station, and all records not relating to
the operation of the Station;
          (e) all contracts of insurance, all coverages and proceeds thereunder
and all rights in connection therewith, including without limitation rights
arising from any refunds due with respect to insurance premium payments to the
extent related to such insurance policies;
          (f) all pension, profit sharing plans and trusts and the assets
thereof and any other employee benefit plan or arrangement and the assets
thereof, if any, maintained by Seller;
          (g) the Station’s accounts receivable and any other rights to payment
of cash consideration (including without limitation all rights to payments under
the Station’s network affiliation agreement, whether or not offset) for goods or
services sold or provided prior to the Effective Time (defined below) or
otherwise attributable to any period prior to the Effective Time (the “A/R”);
          (h) all rights and claims of Seller, whether mature, contingent or
otherwise, against third parties with respect to the Station and the Station
Assets, to the extent attributable to any period prior to the Effective Time;
          (i) all deposits and prepaid expenses (and rights arising therefrom or
related thereto), except to the extent Seller receives a credit therefor under
Section 1.7;
          (j) all claims of Seller with respect to any tax refunds attributable
to the period prior to the Effective Time;
          (k) computers and other assets located at the Emmis Communications
Corporation headquarters, and the centralized server facility, data links,
payroll system and other operating systems and related assets that are used in
the operation of multiple stations;
          (l) any non-transferable shrinkwrapped computer software and any other
non-transferable computer licenses that are not material to the operation of the
Station;
          (m) all claims of Seller for reimbursement of expenses incurred prior
to Closing in connection with the Sprint Nextel 2GHz relocation project; and
          (n) the assets listed on Schedule 1.2, and the slogan “Great Media,
Great People, Great Service”.
     1.3. Shared Assets.
          (a) Some of the Station Contracts may be used in the operation of
multiple stations or other business units (the “Shared Contracts”) and are
identified as such on Schedule 1.1(d). The rights and obligations under the
Shared Contracts shall be equitably allocated among stations in a manner
reasonably determined by Seller in accordance with the following equitable
allocation principles:

- 3 -



--------------------------------------------------------------------------------



 



               (i) any allocation set forth in the Shared Contract shall
control;
               (ii) if none, then any allocation previously made by Seller in
the ordinary course of Station operations shall control;
               (iii) if none, then the quantifiable proportionate benefit to be
received by the parties after Closing shall control; and
               (iv) if not quantifiable, then reasonable accommodation shall
control.
          (b) Buyer shall cooperate with Seller (and any third party designated
by Seller) in such allocation, and the Station Contracts (and Assumed
Obligations (defined below)) will include only Buyer’s allocated portion of the
rights and obligations under the Shared Contracts (without need for further
action and whether such allocation occurs before or after Closing). If
designated by Seller, such allocation will occur by termination of the Shared
Contract and execution of new contracts. Buyer’s allocated portion of the Shared
Contracts will not include any group discounts or similar benefits specific to
Seller or its affiliates. Completion of documentation of any such allocation is
not a condition to Closing.
     1.4. Assumption of Obligations. At the Closing (defined below), Buyer shall
assume the obligations of Seller attributable to any period of time on or after
the Closing under the Station Contracts and the FCC Licenses, the obligations to
be assumed by Buyer pursuant to Section 5.7 and any other liabilities of Seller
to the extent Buyer receives a credit therefor under Section 1.7 (collectively,
the “Assumed Obligations”). Except for the Assumed Obligations, Buyer does not
assume, and will not be deemed by the execution and delivery of this Agreement
or the consummation of the transactions contemplated hereby or otherwise to have
assumed, any other liabilities or obligations of Seller (the “Retained
Obligations”).
     1.5. Purchase Price. In consideration for the sale of the Station Assets to
Buyer, at Closing Buyer shall pay Seller by wire transfer of immediately
available funds the sum of Forty Million Dollars ($40,000,000), subject to
adjustment pursuant to Section 1.7 (the “Purchase Price”).
     1.6. [Intentionally Omitted].
     1.7. Prorations and Adjustments.
          (a) All prepaid and deferred revenue and expenses relating to the
Station Assets and arising from the operation of the Station shall be prorated
between Buyer and Seller in accordance with accounting principles generally
accepted in the United States, consistently applied (“GAAP”) as of 12:01 a.m. on
the day of Closing (the “Effective Time”) in accordance with the principle that
Seller will be allocated such revenues, expenses, costs and liabilities
attributable to the operation of the Station prior to the Effective Time, and
Buyer will be allocated such revenues, expenses, costs and liabilities
attributable to the operation of the Station after the Effective Time. Such
prorations shall include without limitation all ad valorem, real estate and
other property taxes (except transfer taxes as provided by Section 11.1), music
and other license fees, employee performance incentives set forth in employment
agreements or annual compensation plans, any vacation for Transferred Employees
(defined below) (except accruals for the fiscal year of Seller in which Closing
occurs for which there shall be no

- 4 -



--------------------------------------------------------------------------------



 



adjustment), utility expenses, rent and other amounts under Station Contracts
and similar prepaid and deferred items. Seller shall receive a credit for all of
the Station’s deposits and prepaid expenses. Sales commissions related to the
sale of advertisements broadcast on the Station prior to the Effective Time
shall be the responsibility of Seller, and sales commissions related to the sale
of advertisements broadcast on the Station after the Effective Time shall be the
responsibility of Buyer.
          (b) With respect to trade, barter or similar agreements for the sale
of time for goods or services assumed by Buyer pursuant to Section 1.1(d), if as
of the Effective Time the Station has an aggregate negative or positive barter
balance (i.e., the amount by which the value of air time to be provided by the
Station after the Effective Time exceeds, or conversely, is less than, the fair
market value of corresponding goods and services), there shall be no proration
or adjustment, unless the negative or positive barter balance of the Station as
an aggregate exceeds $25,000, in which event such excess or deficiency over
$25,000 only, as the case may be, shall be treated either as prepaid time sales
or a receivable of Seller, and adjusted for as a proration in Buyer’s or
Seller’s favor, as applicable. In determining barter balances, the value of air
time shall be based upon Seller’s standard rates as of the Effective Time, and
corresponding goods and services shall include those to be received by the
Station after the Effective Time plus those received by the Station before the
Effective Time to the extent conveyed by Seller to Buyer as a part of the
Station Assets.
          (c) No later than three (3) business days prior to the scheduled
Closing Date, Seller shall provide Buyer with a statement setting forth a
reasonably detailed computation of Seller’s reasonable and good faith estimate
of the Adjustment Amount (defined below) as of the Effective Time (the
“Preliminary Adjustment Report”). As used herein, the “Adjustment Amount” means
the net amount by which the Purchase Price is to be increased or decreased in
accordance with this Section 1.7. If the Adjustment Amount reflected on the
Preliminary Adjustment Report is a credit to Buyer, then the Purchase Price
payable at Closing shall be reduced by the amount of such Adjustment Amount, and
if the Adjustment Amount reflected on the Preliminary Adjustment Report is a
charge to Buyer, then the Purchase Price payable at Closing shall be increased
by the amount of such Adjustment Amount. For a period of ninety (90) days after
Closing, Seller and its auditors and Buyer and its auditors may review the
Preliminary Adjustment Report and the related books and records of Seller with
respect to the Station, and Buyer and Seller will in good faith seek to reach
agreement on the final Adjustment Amount. If agreement in writing between Buyer
and Seller is reached within such 90-day period, then promptly thereafter Seller
shall pay to Buyer or Buyer shall pay to Seller, as the case may be, an amount
equal to the difference between (i) the Adjustment Amount as so determined and
(ii) the Adjustment Amount indicated in the Preliminary Adjustment Report. If
such an agreement is not reached within such 90-day period, then the dispute
resolution procedures of Section 1.7(d) shall apply.
          (d) If the parties do not reach an agreement in writing on the
Adjustment Amount within the 90-day period specified in Section 1.7(c), then
Seller and Buyer shall select any of KPMG, PricewaterhouseCoopers or Deloitte &
Touche (the “Arbitrating Firm”) to resolve the disputed items. Buyer and Seller
shall each inform the Arbitrating Firm in writing as to their respective
positions with respect to the Adjustment Amount, and each shall make available
to the Arbitrating Firm any books and records and work papers relevant to the
preparation of the Arbitrating Firm’s computation of the Adjustment Amount. The
Arbitrating

- 5 -



--------------------------------------------------------------------------------



 



Firm shall be instructed to complete its analysis within thirty (30) days from
the date of its engagement and upon completion to inform the parties in writing
of its own determination of the Adjustment Amount, the basis for its
determination and whether its determination is within the Mid-Range (defined
below) or if not, whether it is closer to Buyer’s or Seller’s written
determination of the Adjustment Amount. Any determination by the Arbitrating
Firm in accordance with this Section shall be final and binding on the parties.
Within five (5) calendar days after the Arbitrating Firm delivers to the parties
its written determination of the Adjustment Amount, Seller shall pay to Buyer,
or Buyer shall pay to Seller, as the case may be, an amount equal to the
difference between (i) the Adjustment Amount as determined by the Arbitrating
Firm and (ii) the Adjustment Amount indicated in the Preliminary Adjustment
Report.
          (e) If the Arbitrating Firm’s determination of the Adjustment Amount
is within the Mid-Range, then Seller and Buyer shall each pay one-half of the
fees and disbursements of the Arbitrating Firm in connection with its analysis.
If not, then (i) if the Arbitrating Firm determines that the written position of
Buyer concerning the Adjustment Amount is closer to its own determination, then
Seller shall pay the fees and disbursements of the Arbitrating Firm in
connection with its analysis, or (ii) if the Arbitrating Firm determines that
the written position of Seller concerning the Adjustment Amount is closer to its
own determination, then Buyer shall pay the fees and disbursements of the
Arbitrating Firm in connection with its analysis. As used herein, the term
“Mid-Range” means a range that (i) equals twenty percent (20%) of the absolute
difference between the written positions of Buyer and Seller as to the
Adjustment Amount and (ii) has a midpoint equal to the average of such written
positions of Buyer and Seller.
          (f) Concurrently with the payment of any amount required to be paid
under Section 1.7(c) or (d), the payor shall pay the payee interest on such
amount for the period from the Closing Date until the date paid at a rate equal
to seven percent (7%) per annum. All payments to be made under Section 1.7 shall
be paid by wire transfer in immediately available funds to the account of the
payee at a financial institution in the United States and shall for all purposes
constitute an adjustment to the Purchase Price.
     1.8. Allocation. After Closing, each of Buyer and Seller will allocate the
Purchase Price in accordance with the respective fair market values of the
Station Assets and the goodwill being purchased and sold as determined by it in
accordance with the requirements of Section 1060 of the Internal Revenue Code of
1986, as amended (the “Code”). Each of Buyer and Seller shall file its federal
income tax returns and its other tax returns reflecting the allocation made by
it pursuant to this Section.
     1.9. Closing. The consummation of the sale and purchase of the Station
Assets provided for in this Agreement (the “Closing”) shall take place on the
fifth business day after the last to occur of the date of the FCC Consent
pursuant to the FCC’s initial order, HSR Clearance (defined below), if
applicable, and delivery of the last of the Required Consents (defined below),
or on such earlier day as Buyer and Seller may mutually agree, in any event
subject to the satisfaction or waiver of the conditions set forth in Articles 6
and 7 below. The date on which the Closing is to occur is referred to herein as
the “Closing Date.”

- 6 -



--------------------------------------------------------------------------------



 



     1.10. Governmental Consents.
          (a) Within five (5) business days of the date of this Agreement, Buyer
and Seller shall file an application with the FCC (the “FCC Application”)
requesting FCC consent to the assignment of the FCC Licenses to Buyer. FCC
consent to the assignment of the FCC Licenses (other than earth station
licenses, business radio licenses and weather radio licenses) to Buyer without
any conditions on such FCC Licenses or the operation or business of the Station
other than those of general applicability is referred to herein as the “FCC
Consent.” Buyer and Seller shall diligently prosecute the FCC Application and
otherwise use their commercially reasonable efforts to obtain the FCC Consent as
soon as possible.
          (b) If applicable, within ten (10) business days after the date of
this Agreement, Buyer and Seller shall make any required filings with the
Federal Trade Commission and the United States Department of Justice pursuant to
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”) with respect to the transactions contemplated hereby (including a request
for early termination of the waiting period thereunder), and shall thereafter
promptly respond to all requests received from such agencies for additional
information or documentation. Expiration or termination of any applicable
waiting period under the HSR Act is referred to herein as “HSR Clearance.”
          (c) Buyer and Seller shall notify each other of all documents filed
with or received from any governmental agency with respect to this Agreement or
the transactions contemplated hereby. Buyer and Seller shall furnish each other
with such information and assistance as the other may reasonably request in
connection with their preparation of any governmental filing hereunder. The FCC
Consent and HSR Clearance are referred to herein collectively as the
“Governmental Consents.”
     1.11. Renewal. The FCC Licenses expire on February 1, 2007. Seller timely
filed FCC renewal applications with respect to the Station Licenses and
thereafter prosecuted such applications. The parties acknowledge that under
current FCC policy, either the FCC will not grant an assignment application
while a renewal application is pending, or the FCC will grant an assignment
application with a renewal condition. If reasonably necessary to obtain grant of
the Station’s renewal applications and thereby facilitate the transactions
contemplated by this Agreement, if appropriate under FCC rules, regulations and
policies, Seller will use commercially reasonable efforts to enter into one or
more agreements with the FCC to toll the applicable statute of limitation with
respect to indecency complaints pending against the Station.
ARTICLE 2: SELLER REPRESENTATIONS AND WARRANTIES
     Seller makes the following representations and warranties to Buyer:
     2.1. Organization. Seller is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, and is
qualified to do business in each jurisdiction in which the Station Assets are
located. Seller has the requisite power and authority to execute, deliver and
perform this Agreement and all of the other agreements and instruments to be
made by Seller pursuant hereto (collectively, the “Seller Ancillary Agreements”)
and to consummate the transactions contemplated hereby.

- 7 -



--------------------------------------------------------------------------------



 



     2.2. Authorization. The execution, delivery and performance of this
Agreement and the Seller Ancillary Agreements by Seller have been duly
authorized and approved by all necessary action of Seller and do not require any
further authorization or consent of Seller. This Agreement is, and each Seller
Ancillary Agreement when made by Seller and the other parties thereto will be, a
legal, valid and binding agreement of Seller enforceable against Seller in
accordance with its terms, except in each case as such enforceability may be
limited by bankruptcy, moratorium, insolvency, reorganization or other similar
laws affecting or limiting the enforcement of creditors’ rights generally and
except as such enforceability is subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
     2.3. No Conflicts. Except as set forth on Schedule 2.3 and except for the
Governmental Consents and consents to assign certain of the Station Contracts as
indicated on Schedules 1.1(c) and 1.1(d), the execution, delivery and
performance by Seller of this Agreement and the Seller Ancillary Agreements and
the consummation by Seller of any of the transactions contemplated hereby does
not and will not conflict with, violate, result in a breach of the terms and
conditions of, or, with or without notice or the passage of time, result in any
breach, default, event of default, the creation of any lien under, or give rise
to any right of termination, amendment, modification, acceleration or
cancellation of any obligation or benefit or the loss of any benefit under, any
lease, contract, license or agreement (including the Station Contracts) to which
Seller is a party or to which its assets are subject, any organizational
documents of Seller, or any law, statute, rule, regulation, judgment, order, or
decree to which Seller or any Station Asset is subject, or require the consent
or approval of, registration, qualification, designation, declaration, notice,
waiver or a filing by Seller with, any governmental or regulatory authority or
any Person.
     2.4. FCC Licenses. Except as set forth on Schedule 1.1(a):
          (a) Seller is the holder of the FCC Licenses described on
Schedule 1.1(a), which are all of the licenses, permits and authorizations
required for the present operation of the Station. The FCC Licenses are in full
force and effect and have not been revoked, suspended, canceled, rescinded or
terminated and have not expired. There is not pending, or, to Seller’s
knowledge, threatened, any action by or before the FCC to revoke, suspend,
cancel, rescind or materially adversely modify any of the FCC Licenses (other
than proceedings to amend FCC rules of general applicability). There is not now
pending, issued, outstanding, or, to Seller’s knowledge, threatened, by or
before the FCC, any order to show cause, notice of violation, notice of apparent
liability, or order of forfeiture against the Station or against Seller with
respect to the Station that could result in any such action. The Station is
operating in compliance in all material respects with the FCC Licenses, the
Communications Act of 1934, as amended (the “Communications Act”), and the
rules, regulations and policies of the FCC.
          (b) The Station has been assigned a channel by the FCC for the
provision of digital television (“DTV”) service, and the FCC Licenses include
such authorization. The Station is broadcasting the DTV signal in accordance
with such authorization in all material respects.
     2.5. Taxes. With respect to Taxes (as defined below) arising out of or
relating to the operation of the Station Assets or the Station’s business,
Seller has filed or will have filed all

- 8 -



--------------------------------------------------------------------------------



 



material Tax returns in connection with any such federal, state or local Tax
required to be filed by it, and Seller has or will have timely paid all Taxes
that have become due pursuant to such returns except as contested in good faith.
“Tax” means any federal, state, local or foreign income, gross receipts, sales,
use, ad valorem, employment, severance, transfer, gains, profits, excise,
franchise, property, capital stock, premium, minimum and alternative minimum or
other taxes, fees, levies, duties, assessments or charges of any kind or nature
whatsoever imposed by any governmental authority (whether payable directly or by
withholding), together with any interest, penalties (civil or criminal),
additions to, or additional amounts imposed by, any governmental authority with
respect thereto, and any expenses incurred in connection with the determination,
settlement or litigation of any liability therefor.
     2.6. Personal Property. Schedule 1.1(b) contains a list of material items
of Tangible Personal Property included in the Station Assets. Except as set
forth on Schedule 1.1(b), Seller has good and marketable title to the Tangible
Personal Property free and clear of Liens other than Permitted Liens (defined
below). Except as set forth on Schedule 1.1(b), all material items of Tangible
Personal Property are in normal operating condition, ordinary wear and tear
excepted. As used herein, “Permitted Liens” means, collectively, the Assumed
Obligations, liens for Taxes not yet due and payable, liens that will be
released at or prior to Closing, and such other easements, rights of way,
building and use restrictions, exceptions, reservations and limitations that do
not in any material respect detract from the value of the property subject
thereto or impair the use thereof in the ordinary course of the business of the
Station.
     2.7. Real Property.
          (a) Schedule 1.1(c) contains a description of all Real Property
included in the Station Assets. Seller has good and marketable fee simple title
to the owned Real Property described on Schedule 1.1(c) (the “Owned Real
Property”) free and clear of Liens other than Permitted Liens. Schedule 1.1(c)
includes a description of each lease of Real Property or similar agreement
included in the Station Contracts (the “Real Property Leases”). To Seller’s
knowledge, the Real Property is not subject to any suit for condemnation or
other taking by any public authority. The Owned Real Property includes, and the
Real Property Leases provide, access to the Real Property.
          (b) Seller has made available to Buyer copies of the Real Property
Leases that are in writing. Each Real Property Lease is in full force and effect
and constitutes a valid, binding and enforceable obligation of Seller and, to
Seller’s knowledge, the other parties thereto (subject to bankruptcy,
insolvency, reorganization or other similar laws relating to or affecting the
enforcement of creditors’ rights generally). Seller has performed its
obligations under each of the Real Property Leases in all material respects, and
is not in material default (and no event has occurred or failed to occur, which,
with notice, lapse of time or both, would constitute a default by Seller)
thereunder, and to Seller’s knowledge, no other party to any of the Real
Property Leases is in default thereunder in any material respect (and to
Seller’s knowledge, no event has occurred or failed to occur, which, with
notice, lapse of time or both, would constitute such a default). There is no
outstanding notice of default or termination with respect to any Real Property
Lease. All material certificates of occupancy or the equivalent, and all other
material permits, licenses and certificates required for Seller’s lawful use and
operation of the Real Property have been obtained and are current and in full
force and effect in all material respects.

- 9 -



--------------------------------------------------------------------------------



 



     2.8. Contracts.
          (a) Schedule 1.1(d) sets forth a true and complete list of all
Material Station Contracts (defined below) existing on the date of this
Agreement. Except as disclosed in the Financial Statements (defined below) and
except as disclosed on Schedule 1.1(d), Seller has made available to Buyer the
material terms of the Material Station Contracts existing as of the date of the
Agreement.
          (b) Except as set forth on Schedule 1.1(d), each of the Station
Contracts (including without limitation each of the Real Property Leases) is in
full force and effect and is a valid, binding and enforceable obligation of
Seller and, to Seller’s knowledge, the other parties thereto (subject to
bankruptcy, insolvency, reorganization or other similar laws relating to or
affecting the enforcement of creditors’ rights generally). Seller has performed
its obligations under each of the Station Contracts in all material respects,
and is not in material default (and no event has occurred or failed to occur,
which, with notice, lapse of time or both, would constitute a default by Seller)
thereunder, and to Seller’s knowledge, no other party to any of the Station
Contracts is in default thereunder in any material respect (and to Seller’s
knowledge, no event has occurred or failed to occur, which, with notice, lapse
of time or both, would constitute such a default). There is no outstanding
notice of default or termination with respect to any Station Contract. Seller
has made available to Buyer copies of the Material Station Contracts.
     2.9. Environmental.
          (a) Except as set forth on Schedule 1.1(a), Seller has conducted the
business of the Station and operated all Real Property and Tangible Personal
Property in compliance in all material respects with all Environmental Laws
(defined below) applicable to the Station and the Station Assets. Except as set
forth on Schedule 1.1(c) or in any Seller Phase I (defined below), no Hazardous
Material (defined below) regulated under any applicable Environmental Law has
been Released (defined below) on, in, from or to the Real Property included in
the Station Assets by Seller, or, to Seller’s knowledge, by any other Person.
Except as set forth on Schedule 1.1(c) or in any Seller Phase I, Seller has not
received from a governmental entity written notice of and is not subject to any
decree, judgment, order, citation, claim, action, suit, proceeding, complaint or
demand from a governmental entity based on any alleged material unresolved
violation of or liability under applicable Environmental Laws with respect to
the Real Property or the operation of the Station Assets. To Seller’s knowledge,
there are no underground storage tanks on the Owned Real Property.
          (b) For all purposes under this Agreement, “Environmental Law” shall
mean any federal, state, county, provincial, local or foreign statute, law,
ordinance, regulation, rule, code judicial precedent or rule of common law, in
effect from time to time, pertaining to land use, air, soil, surface water,
groundwater, or wetlands, including the protection, cleanup, removal,
remediation or damage thereof, public or employee health or safety or any other
environmental matters, or to emissions, discharges or releases or threatened
releases of any hazardous materials, including the following laws: (i) Clean Air
Act (42 U.S.C. § 7401, et seq.); (ii) Clean Water Act (33 U.S.C. § 1251, et
seq.); (iii) Resource Conservation and Recovery Act (42 U.S.C. § 6901, et seq.);
(iv) Comprehensive Environmental Response, Compensation and Liability Act (42
U.S.C. § 9601, et seq.); (v) Safe Drinking Water Act (42 U.S.C. § 300f, et
seq.); (vi) Toxic Substances Control Act (15 U.S.C. § 2601, et seq.);
(vii) Rivers and Harbors

- 10 -



--------------------------------------------------------------------------------



 



Act (33 U.S.C. § 401, et seq.); (viii) Endangered Species Act (16 U.S.C. § 1531,
et seq.); (ix) Occupational Safety and Health Act (29 U.S.C. § 651, et seq.);
(x) Hazardous Material Transportation Act (49 U.S.C. § 1801, et. seq.); and
(xi) any other laws relating to hazardous or toxic substances or waste
materials. “Hazardous Material” means any radioactive, toxic, ignitable,
corrosive, reactive, hazardous, special or dangerous material, substance,
pollutant, contaminant or waste or any material, substance, pollutant,
contaminant or waste that has been designated by any governmental authority to
be radioactive, toxic, ignitable, corrosive, reactive, hazardous or otherwise a
danger to health, reproduction or the environment, including, asbestos,
petroleum, radon gas, radioactive matter, PCBs, oils, hydrocarbons, photographic
chemicals and products and other pollutants and contaminants. “Release” means
any release, spill, emission, leaking, dumping, injection, pouring, deposit,
disposal, discharge, dispersal, leaching or migration into the environment
(including ambient air, surface water, groundwater, land surface or subsurface
strata) or within any building, structure, facility or fixture.
     2.10. Intangible Property. Schedule 1.1(e) contains a description of the
material Intangible Property included in the Station Assets. Except as set forth
on Schedule 1.1(e), Seller’s use of the Intangible Property does not infringe
upon or misappropriate any third party rights in any material respect, including
without limitation rights of privacy, rights in personal data, moral rights or
other intellectual property rights of any Person. No claim is pending, or, to
Seller’s knowledge, has been threatened with respect to any infringement or
conflict resulting from the business or operations of the Station of the use,
reproduction, modification, distribution, licensing, sublicensing, sale or any
other exercise of rights in any of the Intangible Property. Except as set forth
on Schedule 1.1(b), Seller owns all right, title and interest in, or has the
right to use, the Intangible Property free and clear of all Liens other than
Permitted Liens. Except as set forth on Schedule 1.1(e), Seller has not received
any written notice that its use of the Intangible Property at the Station is
unauthorized or violates or infringes upon the rights of any other Person or
challenging the ownership, use, validity or enforceability of any Intangible
Property. To Seller’s knowledge, none of the material Intangible Property is
being infringed or misappropriated by any other Person.
     2.11. Employees.
          (a) Except as set forth on Schedule 2.11, (i) Seller has complied in
all material respects with all labor and employment laws, rules and regulations
applicable to the Station’s business, including without limitation those which
relate to prices, wages, hours, discrimination in employment, collective
bargaining, worker classification, overtime, occupational safety and the WARN
Act (defined below) and other applicable similar state laws and regulations, and
(ii) there is no, nor within the past twelve months has there been any, unfair
labor practice charge or complaint against Seller in respect of the Station’s
business pending or to Seller’s knowledge threatened before the National Labor
Relations Board, EEOC or any federal, state or local labor relations board or
any court or tribunal, and there is no, nor within the past twelve months has
there been any, strike, dispute, request for representation, slowdown, stoppage,
union campaign or other similar organizing activity pending or threatened in
respect of the Station’s business.
          (b) Seller has delivered to Buyer the list described in
Section 5.7(a). Except as set forth on Schedule 1.1(d) or Schedule 2.11, Seller
is not party to any collective bargaining, union or similar agreement with
respect to employees of Seller at the Station.

- 11 -



--------------------------------------------------------------------------------



 



          (c) Each Employee Plan (defined below) has been established,
maintained operated and administered in all material respects in accordance with
its own terms and, where applicable, ERISA, the Code and any other legal
requirement. Except as set forth on Schedule 2.11, neither the execution of this
Agreement nor the performance of this Agreement will result in any liability to
Buyer or any of its Affiliates (defined below) with respect to any Employee
Plan.
          (d) To Seller’s knowledge, except as set forth on Schedule 2.11, no
current liability may be imposed upon a cessation of or reduction in
contributions to, or upon any complete or partial withdrawal from, any
multiemployer plan, covering employees of Seller at the Station.
     2.12. Insurance. Seller maintains insurance policies or other arrangements
with respect to the Station and the Station Assets consistent with its practices
for other stations, and will maintain such policies or arrangements in full
force and effect until Closing.
     2.13. Compliance with Law. Except as set forth on Schedule 2.13, (i) Seller
has complied in all material respects with all laws, rules and regulations, and
all decrees and orders of any court or governmental authority which are
applicable to the Station Assets or the operation of the Station, and (ii) to
Seller’s knowledge, there are no governmental claims, investigations, audits or
examinations pending or threatened against Seller in respect of the Station
except those affecting the industry generally.
     2.14. Litigation. Except as set forth on Schedule 2.14, there is no action,
suit or proceeding pending or, to Seller’s knowledge, threatened against Seller
in respect of the Station or the transactions contemplated by this Agreement or
that will subject Buyer to liability or which will affect Seller’s ability to
perform its obligations under this Agreement.
     2.15. Financial Statements. Seller has provided to Buyer copies of its
statements of operations and balance sheets for the Station for the years ended
February 28, 2005 and February 28, 2006 (the “Year End Statements”) and its
statement of operations for the fiscal year to date ended November 30, 2006
(such statements, together with the Year End Statements, the “Financial
Statements”). The Year End Statements are the statements included in the audited
consolidated financial statements of Seller and its affiliates (but the Year End
Statements are not separately audited). The Financial Statements have been
prepared in accordance with GAAP consistently applied, are consistent with the
books and records of the Station and present fairly in all material respects the
financial condition and results of operations of the Station as operated by
Seller for the respective periods covered thereby, except that (i) shared
operating expenses (if applicable) are allocated among television stations owned
by Seller as determined by Seller, (ii) employee health insurance expense
reflected in the statements is an estimate of the Station’s share of
consolidated health insurance expense and not necessarily indicative of actual
claims activity of the Station, (iii) a portion of departmental operating
expenses are paid in Seller’s stock but are reflected as cash expenses in the
statements, and (iv) such statements do not include income tax expense or
benefit, interest income and expense, disclosures required by GAAP in notes
accompanying the financial statements, retiree benefit expense (pension, health
insurance, etc.), non-cash compensation expenses associated with the discount
given to employees on stock purchases and associated with restricted stock
grants made March 1, 2005, certain bonus and severance costs paid to station
employees related to Seller’s other station sales, certain revenues

- 12 -



--------------------------------------------------------------------------------



 



and expenses associated with operating the Station as a group and expenses
attributable to the adoption of accounting pronouncements.
     2.16. No Undisclosed Liabilities. There are no liabilities or obligations
of Seller that will be binding upon Buyer after the Effective Time other than
the Assumed Obligations.
     2.17. Station Assets. The Station Assets include all assets that are owned,
leased or licensed by Seller and used or held for use in the operation of the
Station in all material respects as currently operated, except for the Excluded
Assets.
     2.18. Affiliate Transactions. On the date hereof, except as set forth on
Schedule 1.1(d), there are no Station Contracts between Seller on the one hand
and any Affiliate of Seller or any officer, director or employee of Seller or
any such Affiliate on the other hand.
     2.19. Maui LLC. Seller has paid in full all capital contributions with
respect to the Station that have become due under the Maui Television
Broadcasters, LLC (“MTB LLC”) operating agreement, as set forth on
Schedule 1.1(d).
ARTICLE 3: BUYER REPRESENTATIONS AND WARRANTIES
     Buyer hereby makes the following representations and warranties to Seller:
     3.1. Organization. Buyer is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, and is
qualified to do business in each jurisdiction in which the Station Assets are
located. Buyer has the requisite power and authority to execute, deliver and
perform this Agreement and all of the other agreements and instruments to be
executed and delivered by Buyer pursuant hereto (collectively, the “Buyer
Ancillary Agreements”) and to consummate the transactions contemplated hereby.
     3.2. Authorization. The execution, delivery and performance of this
Agreement and the Buyer Ancillary Agreements by Buyer have been duly authorized
and approved by all necessary action of Buyer and do not require any further
authorization or consent of Buyer. This Agreement is, and each Buyer Ancillary
Agreement when made by Buyer and the other parties thereto will be, a legal,
valid and binding agreement of Buyer enforceable against Buyer in accordance
with its terms, except in each case as such enforceability may be limited by
bankruptcy, moratorium, insolvency, reorganization or other similar laws
affecting or limiting the enforcement of creditors’ rights generally and except
as such enforceability is subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
     3.3. No Conflicts. Except for the Governmental Consents, the execution,
delivery and performance by Buyer of this Agreement and the Buyer Ancillary
Agreements and the consummation by Buyer of any of the transactions contemplated
hereby does not conflict with, violate, result in a breach of the terms and
conditions of, or, with or without notice or the passage of time, result in any
breach, default, event of default, the creation of any lien under, or give rise
to any right of termination, amendment, modification, acceleration or
cancellation of any obligation or benefit or the loss of any benefit under, any
lease, contract, license or agreement to which Buyer is a party or to which its
assets are subject, any organizational documents of Buyer, or any law, statute,
rule, regulation, judgment, order, or decree to which Buyer is subject, or

- 13 -



--------------------------------------------------------------------------------



 



require the consent or approval of, registration, qualification, designation,
declaration, notice, waiver or a filing by Buyer with, any governmental or
regulatory authority or any Person.
     3.4. Litigation. There is no action, suit or proceeding pending or, to
Buyer’s knowledge, threatened against Buyer which questions the legality or
propriety of the transactions contemplated by this Agreement or could materially
adversely affect the ability of Buyer to perform its obligations hereunder.
     3.5. Qualification. Buyer is legally, financially and otherwise qualified
under the Communications Act and the rules, regulations and policies of the FCC
to be the licensee of, acquire, own and operate the Station. There are no facts
that would, under existing law and the existing rules, regulations, policies and
procedures of the FCC, disqualify Buyer as an assignee of the FCC Licenses or as
the owner and operator of the Station. With respect to Buyer: (a): no waiver of
or exemption from any FCC rule or policy is necessary for the FCC Consent to be
obtained and (b) there are no matters which might reasonably be expected to
result in the FCC’s denial or delay of approval of the FCC Application.
ARTICLE 4: SELLER COVENANTS
     4.1. Seller’s Covenants. Between the date hereof and Closing, except as
permitted by this Agreement or with the prior written consent of Buyer, Seller
shall:
          (a) operate the Station in the ordinary course of business consistent
with past practices and in all material respects in accordance with FCC rules
and regulations and with all other applicable laws, regulations, rules and
orders;
          (b) not modify, except in the ordinary course of business or as
required by applicable law, any of the FCC Licenses, not give the FCC any
grounds to institute proceedings for the termination, revocation, modification
or suspension of, or take any action or fail to take any action if such action
or failure to act would result in a modification of, any of the FCC Licenses;
          (c) not other than in the ordinary course of business, sell, lease or
dispose of or agree to sell, lease or dispose of any of the Station Assets
unless replaced with similar items of substantially equal or greater value and
utility;
          (d) not create, assume or permit to exist any Liens upon the Station
Assets, except for Permitted Liens;
          (e) upon reasonable notice, give Buyer reasonable access during normal
business hours to the Station’s business and the Station Assets, and, through a
representative designated by Seller, to the Station’s employees, and furnish
Buyer with information relating to the Station Assets and the Station that Buyer
may reasonably request, provided that such access rights shall not be exercised
in a manner that interferes unreasonably with the operation of the Station;
          (f) prosecute the pending license renewal applications for the FCC
Licenses;

- 14 -



--------------------------------------------------------------------------------



 



          (f) use commercially reasonable efforts to preserve and maintain in
all material respects the goodwill of the business of the Station and the
current relationships of the Station with employees, customers, suppliers and
advertisers;
          (h) maintain and replace the Tangible Personal Property and maintain
the Real Property, in each case in the ordinary course of business consistent
with past practice;
          (i) maintain in full force and effect Seller’s insurance policies or
other similar arrangements with respect to the Station and the Station Assets;
          (j) pay accounts payable and collect accounts receivable in the
ordinary course of business consistent with past practice, and not compromise or
discount any accounts receivable except in the ordinary course of business
consistent with past practice;
          (k) at Buyer’s sole cost and expense, provide Buyer any financial
information regarding the Station that is maintained by Seller on an
unconsolidated basis and requested by Buyer;
          (l) except in the ordinary course of business consistent with past
practice and as otherwise required by law, (i) except as set forth on
Schedule 2.11, not enter into any employment, labor, or union agreement or plan
(or amendments of any such existing agreements or plan) that will be binding
upon Buyer after Closing or (ii) increase the compensation payable to any
employee of the Station, except for bonuses and other compensation payable by
Seller in connection with the consummation of the transactions contemplated by
this Agreement;
          (m) except as otherwise required by law, not modify any severance
policy applicable to any employee of the Station that would result in any
increase in the amount of severance payable to any such employee (or would
expand the circumstances in which such severance is payable);
          (n) if requested by Buyer, deliver to Buyer copies of any unaudited
monthly statements of operations of the Station when and in the form generated
by Seller in the ordinary course of business consistent with past practice;
          (o) not amend any existing Station Contracts or enter into new Station
Contracts that will be binding upon Buyer after Closing, except for (A) new time
sales agreements and other Station Contracts made in the ordinary course of
business consistent with past practice that are terminable on ninety (90) days
notice or less without payment or penalty, (B) other new contracts made with
Buyer’s prior consent (which shall not be unreasonably withheld, delayed or
conditioned), and (C) other new contracts made in the ordinary course of
business consistent with past practice that do not require post-Closing payments
by Buyer of more than $250,000 (in the aggregate for all such new contracts).
Each new contract entered into pursuant to this Agreement shall be deemed a
Station Contract for purposes of this Agreement. For purposes of calculating the
amount of said post-Closing payments by Buyer, if a contract is terminable by
giving advance notice and without penalty or any fee, then such amount shall
include only the post-Closing amount that would be payable if a termination
notice were given the day after Closing (whether or not such notice is in fact
given), but in no event shall such amount be more than the amount payable absent
such termination notice;

- 15 -



--------------------------------------------------------------------------------



 



          (p) not incur or assume any indebtedness for borrowed money that would
be binding on Buyer after Closing;
          (q) not enter into any letter of credit, performance bond, guarantee
in lieu of letter of credit or other similar obligation that would be binding on
Buyer after Closing; and
          (r) not enter into any binding agreement to do any of the foregoing.
ARTICLE 5: JOINT COVENANTS
     Buyer and Seller hereby covenant and agree as follows:
     5.1. Confidentiality. Seller (or The Blackstone Group, LLC on behalf of
Seller) and Buyer (or an affiliate of Buyer on behalf of Buyer) are parties to a
non-disclosure agreement with respect to Seller and its television stations (the
“NDA”). To the extent not already a direct party thereto, Seller and Buyer
hereby assume the NDA and agree to be bound by the provisions thereof. Without
limiting the terms of the NDA, subject to the requirements of applicable law,
all non-public information regarding the parties and their business and
properties that is disclosed in connection with the negotiation, preparation or
performance of this Agreement (including without limitation all financial
information provided by Seller to Buyer) shall be confidential and shall not be
disclosed to any other Person, except in accordance with the terms of the NDA.
After Closing, except as required by law or compulsory legal process, all
non-public information in Buyer’s possession regarding the Station shall be
confidential and shall not be disclosed to any other Person by Seller (other
than its Affiliates and Seller’s and its Affiliates’ officers, directors,
employees and advisors on a need-to-know basis) (any such information that a
Person is required to keep confidential pursuant to this sentence shall be
referred to as “Confidential Information”); provided that (i) Seller may use and
disclose any such Confidential Information once it becomes public information
and (ii) Seller may disclose any such Confidential Information to the extent
Seller is legally compelled to disclose any of such information; provided,
however, in such circumstance Seller shall provide Buyer with prompt written
notice of such requirement to disclose so that Buyer may seek a protective order
or other remedy or waive compliance with this Section 5.1.
     5.2. Announcements. Prior to Closing, no party shall, without the prior
written consent of the other, issue any press release or make any other public
announcement concerning the transactions contemplated by this Agreement, except
to the extent that such party is so obligated by law, in which case such party
shall give advance notice to the other.
     5.3. Control. The parties acknowledge and agree that, for purposes of the
Communications Act and any other applicable law, this Agreement is not intended
to, and shall not be construed to, transfer control of the business of the
Station or give Buyer any right to directly or indirectly, control, supervise or
direct the operation of the Station prior to Closing. Consistent with the
Communications Act and the FCC rules and regulations, control, supervision and
direction of the operation of the Station prior to Closing shall remain the
responsibility of Seller as the holder of the FCC Licenses.

- 16 -



--------------------------------------------------------------------------------



 



     5.4. Risk of Loss.
          (a) Seller shall bear the risk of any loss of or damage to any of the
Station Assets at all times until Closing, and Buyer shall bear the risk of any
such loss or damage thereafter.
          (b) If prior to Closing any item of Tangible Personal Property
(including any tower owned by Seller) is damaged or destroyed or otherwise not
in the condition described in Section 2.6 in any material respect, then:
               (i) Seller shall promptly notify Buyer thereof,
               (ii) Seller shall use commercially reasonable efforts to repair
or replace such item in all material respects in the ordinary course of business
consistent with past practice, and
               (iii) if such repair or replacement is not completed prior to
Closing, then the parties shall proceed to Closing, and Seller shall promptly
repair or replace such item in all material respects after Closing (and Buyer
will provide Seller access and any other reasonable assistance requested by
Seller with respect to such obligation), and Buyer shall not have a claim
against Seller pursuant to Article 9 hereof to the extent such item is repaired
or replaced by Seller.
          (c) Except for any DTV signal under an STA (if any), if prior to
Closing the Station is off the air or operating at a power level that results in
a material reduction in coverage (an “Interruption”), then Seller shall use
commercially reasonable efforts to return the Station to the air and restore
prior coverage as promptly as possible in the ordinary course of business
consistent with past practice. Notwithstanding anything herein to the contrary,
if prior to Closing there is an Interruption in excess of twenty-four
(24) hours, then Buyer may postpone Closing until the date which is five
(5) business days after the date on which the Station returns to the air and
prior coverage is restored in all material respects, subject to Section 10.1.
     5.5. Environmental.
          (a) Seller has provided Buyer with copies of Phase I environmental
assessments of certain Real Property sites as shown on Schedule 1.1(c), if any
(each a “Seller Phase I”). Prior to Closing, Buyer may, at its expense, upon
notice to Seller and at times reasonably acceptable to Seller, obtain Phase I
environmental assessments (each, a “Buyer Phase I”) of any Owned Real Property
and any Real Property Leases which are ground leases (subject to any necessary
landlord consent), in each case including any Tangible Personal Property
situated on such Real Property. If the written results of any Buyer Phase I
recommend or advise further investigation or testing, Buyer may, at its expense,
upon notice to Seller and at times reasonably acceptable to Seller, obtain Phase
II environmental assessments (each, a “Buyer Phase II”), subject to any
necessary landlord consent. Seller will provide Buyer or its agents (to be
accompanied by a representative of Seller) access to the Owned Real Property,
any Real Property Leases which are ground leases and the Tangible Personal
Property situated on such Real Property to perform such Buyer Phase I’s and
Buyer Phase II’s.
          (b) If any Seller Phase I, Buyer Phase I or Buyer Phase II, as
applicable, or any item set forth on Schedule 1.1(c) identifies a condition that
requires remediation in order for the Station to operate in compliance with
Environmental Law in all material respects, then:

- 17 -



--------------------------------------------------------------------------------



 



               (i) except as set forth below, Seller shall use commercially
reasonable efforts to remediate such condition in all material respects in the
ordinary course of business, and
               (ii) if such remediation is not completed prior to Closing, then
the parties shall proceed to Closing, and Seller shall promptly remediate such
item in all material respects after Closing (and Buyer will provide Seller
access and any other reasonable assistance requested by Seller with respect to
such obligation), and Buyer shall not have a claim against Seller pursuant to
Article 9 hereof to the extent such condition is so remediated by Seller.
          (c) Notwithstanding anything herein to the contrary, if at any time
prior to Closing such a condition exists and the reasonably estimated cost to
remediate such condition exceeds $500,000, then either Seller or Buyer may
terminate this Agreement upon written notice to the other within fifteen
(15) calendar days after receipt of the remediation estimate.
     5.6. Consents.
          (a) The parties shall use commercially reasonable efforts to obtain
(i) any third party consents and notices necessary for the assignment of any
Station Contract (which shall not require any payment to any such third party),
and (ii) execution of reasonable estoppel certificates by lessors under any Real
Property Leases requiring consent to assignment (if any), but no such consents
or estoppel certificates are conditions to Closing except for the Required
Consents. Receipt of consent to assign to Buyer the Station’s network
affiliation agreement designated with a diamond on Schedule 1.1(d) and the
Station’s main tower leases designated with a diamond on Schedule 1.1(c) (if
any) is a condition precedent to Buyer’s obligation to close under this
Agreement (the “Required Consents”). Notwithstanding anything to the contrary
contained herein, neither party will be required to accept or agree to any
condition, amendment, modification or change to any Station Contract in
connection with obtaining any such consent to assignment, the effect of which is
to make, or is reasonably likely to make, any such Station Contract materially
more onerous or less beneficial to Buyer than such Station Contract was to
Seller or the Station prior to Closing.
          (b) To the extent that any Station Contract may not be assigned
without the consent of any third party, and such consent is not obtained prior
to Closing, this Agreement and any assignment executed pursuant to this
Agreement shall not constitute an assignment of such Station Contract; provided,
however, with respect to each such Station Contract, Seller and Buyer shall
cooperate to the extent feasible in effecting a lawful and commercially
reasonable arrangement under which Buyer shall receive the benefits under the
Station Contract from and after Closing, and to the extent of the benefits
received, Buyer shall pay and perform Seller’s obligations arising under the
Station Contract from and after Closing in accordance with its terms.
     5.7. Employees.
          (a) Seller has provided Buyer a list showing employee positions and
annualized pay rates for employees of the Station. Buyer shall offer employment
to all persons on such list who are employed by Seller immediately prior to
Closing (and to any employee hired after the date hereof in the ordinary course
of business to replace any employee on such list). Each such offer shall be upon
terms that will include a level of compensation and benefits

- 18 -



--------------------------------------------------------------------------------



 



that is substantially comparable in the aggregate to the level provided to such
employees immediately preceding the Closing (as determined before taking into
account Seller’s stock compensation program). Each employee who accepts such
offer is referred to herein as a “Transferred Employee.” Unless Buyer enters
into a separate employment agreement with a Transferred Employee or a
Transferred Employee is employed pursuant to a Station Contract, each
Transferred Employee shall be an “at will” employee of Buyer, and no provision
contained herein shall be construed as an agreement for, or guarantee of,
continued employment. Notwithstanding the foregoing, at Closing Buyer shall
assume the employment agreements of all Transferred Employees who are employed
pursuant to Station Contracts. Nothing in this Agreement will be deemed to
prevent or restrict in any way the right of Buyer to terminate, reassign,
promote or demote any of the Transferred Employees after Closing or to change
adversely or favorably the title, powers, duties, responsibilities, functions,
locations, salaries, other compensation or terms or conditions of employment of
such employees, except as set forth in any employment agreements, all of which
are included in the Station Contracts. All Transferred Employees shall be
subject to the policies established from time to time by Buyer with respect to
employment and employee benefits, and Buyer shall not be under any obligation to
assume, continue, or adopt any liabilities or obligations with respect to
Seller’s Employee Plans.
          (b) With respect to Transferred Employees, Seller shall be responsible
for all compensation and benefits arising prior to the Effective Time, and Buyer
shall be responsible for all compensation and benefits arising after the
Effective Time. Notwithstanding anything herein to the contrary, effective at
the Effective Time, Buyer shall provide severance arrangements which are the
same as the severance arrangements of Seller on the date hereof (a copy of which
has been provided to Buyer) for any Transferred Employee whose employment with
Buyer is terminated by Buyer other than for cause during the twelve (12) month
period immediately following the Effective Time, provided, however, that Buyer
shall have no liability for any obligation, including but not limited to,
severance or vacation and sick leave with respect to any employees who are not
Transferred Employees. Notwithstanding anything herein to the contrary, Buyer
shall grant credit to each Transferred Employee for all unused vacation accrued
as of the Effective Time as an employee of Seller, and Buyer shall assume and
discharge Seller’s obligation to provide such leave to the Transferred Employees
(such obligations being a part of the Assumed Obligations).
          (c) Buyer shall permit Transferred Employees (and their spouses and
dependents) to participate in its “employee welfare benefit plans” (including
without limitation health insurance plans) and “employee pension benefit plans”
(as defined in Section 3(1) and 3(2) of ERISA, respectively) in which similarly
situated employees are generally eligible to participate, with coverage
effective immediately upon the Effective Time (and without exclusion from
coverage on account of any pre-existing condition), with service with Seller
deemed service with the Buyer for purposes of any length of service
requirements, waiting periods, vesting periods and differential benefits based
on length of service, and with credit under any welfare benefit plan for any
deductibles or co-payments paid for the current plan year under any plan
maintained by Seller to the extent such records of service, deductibles and
co-payments have been provided by Seller.
          (d) Buyer shall also permit each Transferred Employee who participates
in the Seller’s 401(k) plan to elect to make direct rollovers of their account
balances into the Buyer’s

- 19 -



--------------------------------------------------------------------------------



 



401(k) plan within a reasonable period of time following the Effective Time,
including the direct rollover of any outstanding loan balances such that they
will continue to make payments under the terms of such loans under the Buyer’s
401(k) plan, subject to compliance with applicable law and subject to the
reasonable requirements of Buyer’s 401(k) plan.
          (e) If applicable, Seller shall give any notice to any applicable
employees required under the Worker Adjustment and Retraining Notification Act
(the “WARN Act”) or the Hawaii Dislocated Worker Statute (the “HDWS”). Buyer
shall comply with any applicable requirements under the WARN Act and the HDWS
after the Effective Time. If the WARN Act or the HDWS is applicable, then Seller
may by written notice to Buyer extend the Closing Date to a date within five
(5) business days after expiration of all applicable notice periods.
          (f) Seller shall retain all liability and responsibility for “COBRA”
healthcare continuation coverage required to be offered and provided under
Section 4980B of the Code and Sections 601-608 of ERISA to employees and former
employees of Seller and any other COBRA qualified beneficiaries under Seller’s
health plan(s) who have elected or are eligible to elect COBRA continuation
coverage as of or prior to the Effective Time or who incur a COBRA qualifying
event in connection with the transactions contemplated by this Agreement.
          (g) This Section 5.7 shall operate exclusively for the benefit of the
parties to this Agreement and not for the benefit of any other Person,
including, without limitation, any current, former or retired employee of Seller
or spouse, domestic partner or dependents of such Persons.
     5.8. Accounting Services.
          (a) For a period of one hundred twenty (120) days after Closing (the
“Collection Period”), Buyer shall, without charge to Seller, use commercially
reasonable efforts to collect the A/R in the ordinary course of business and
shall apply all amounts collected from the Station’s account debtors to the
oldest account first, unless the account debtor disputes in good faith in
writing an older account and designates the payment to a newer account. Any
amounts relating to the A/R that are paid directly to Seller shall be retained
by Seller. Buyer shall not discount, adjust or otherwise compromise any A/R and
Buyer shall refer any disputed A/R to Seller. Within ten calendar days after the
end of each month, Buyer shall deliver to Seller a report showing A/R
collections for the prior month and Buyer shall make a payment, without offset,
to Seller equal to the amount of all such collections. At the end of the
Collection Period, any remaining A/R shall be returned to Seller for collection.
     (b) During the first fifteen (15) business days after Closing, Buyer shall
provide to Seller at no additional cost the services of the Station’s business
offices, together with reasonable access to related systems and records, for the
purposes of closing the books of the Station for the period prior to Closing and
of facilitating the distribution of any stock compensation from Seller to the
Station’s employees, all in accordance with the procedures and practices applied
by the business offices for periods prior to Closing, such services and access
not to unreasonably or materially interfere with the operation of the business
of the Station.
     5.9. 1031 Exchange. To facilitate a like-kind exchange under Section 1031
of the Code, Seller may assign its rights under this Agreement (in whole or in
part) to a “qualified

- 20 -



--------------------------------------------------------------------------------



 



intermediary” under Section 1.1031(k)-1(g)(4) of the treasury regulations (but
such assignment shall not relieve Seller of its obligations under this
Agreement) and any such qualified intermediary may re-assign to Seller. If
Seller gives notice of such assignment, Buyer shall provide Seller with a
written acknowledgment of such notice prior to Closing and pay the Purchase
Price (or such portion thereof as is designated in writing by the qualified
intermediary) to or on behalf of the qualified intermediary at Closing and
otherwise reasonably cooperate therewith. In no event shall Seller be relieved
of any of its obligations hereunder in connection with, or as a result of, any
such assignment.
     5.10. Exclusivity. For a period of nine (9) months from the date of this
Agreement, so long as this Agreement remains in effect and Buyer is not in
material default hereunder, Seller shall not, and shall not permit any of its
Affiliates, or any of its or their respective directors, officers, employees,
representatives or agents (collectively, the “Representatives”) to, directly or
indirectly, (i) discuss, negotiate, undertake, initiate, authorize, recommend,
propose or enter into, either as the proposed disposing, selling, surviving,
merged, acquiring or acquired Person, any transaction involving a purchase or
disposition of all or substantially all of the business, operations, properties
or assets relating to the Station, other than the transactions contemplated by
this Agreement (an “Acquisition Transaction”), (ii) facilitate, solicit or
initiate discussions, negotiations or submissions of proposals or offers in
respect of an Acquisition Transaction, (iii) furnish or cause to be furnished,
to any Person, any information concerning the business, operations, properties,
assets or liabilities of Seller with respect to the Station in connection with
an Acquisition Transaction, or (iv) otherwise cooperate in any way with, or
assist or participate in, or facilitate, any effort or attempt by any other
Person to do or seek any of the foregoing. For a period of nine (9) months from
the date of this Agreement, so long as this Agreement remains in effect and
Buyer is not in material default hereunder, Seller shall (and shall cause its
Representatives to) immediately cease and cause to be terminated any existing
discussions or negotiations with any Person (other than Buyer) conducted
heretofore with respect to any Acquisition Transaction.
     5.11. FCC Compliance. If after Closing the FCC Consent is reversed or
otherwise set aside, and there is a final order of the FCC (or court of
competent jurisdiction) requiring the re-assignment of the FCC Licenses to
Seller, then the purchase and sale of the Station Assets shall be rescinded. In
such event, Buyer shall reconvey to Seller the Station Assets, subject to any
dispositions thereof by Buyer or changes thereto in the ordinary course of
business, free and clear of Liens other than Permitted Liens, and Seller shall
repay to Buyer the Purchase Price and reassume the Station Contracts (except
those Station Contracts terminated after Closing in the ordinary course of
business) and any other contracts or agreements relating to the Station that
Buyer has entered into in the ordinary course of business. Any such rescission
shall be consummated on a mutually agreeable date within thirty (30) days of
such final order (or, if earlier, within the time required by such order). In
connection therewith, Buyer and Seller shall each execute such documents
(including execution by Buyer of instruments of conveyance of the Station Assets
to Seller and execution by Seller of instruments of assumption of the Station
Contracts) and make such payments (including repayment by Seller to Buyer of the
Purchase Price) as are necessary to give effect to such rescission.
     5.12. Title Commitments/Policies. Buyer may order at its own expense
(i) commitments for owner’s title insurance policies on any Owned Real Property,
(ii) commitments for lessee’s title insurance policies for any Real Property
leased by Seller, and (iii) an ALTA

- 21 -



--------------------------------------------------------------------------------



 



survey on any parcel of Real Property for which a title insurance policy is to
be obtained. Each title commitment shall evidence a commitment to issue an ALTA
title insurance policy from a nationally recognized title insurance company
selected by Buyer, insuring good, marketable and indefeasible fee simple (or
leasehold, if applicable) title to each parcel of the Real Property contemplated
above for such amount as Buyer directs, and with respect to the Owned Real
Property, will contain no exceptions except for the standard general exceptions,
a survey exception, exceptions for Permitted Liens and such other exceptions, if
any, as Buyer deems reasonably acceptable. Seller shall reasonably cooperate
with Buyer in obtaining such title commitments and surveys. If prior to Closing
Buyer notifies Seller that any title commitments or surveys obtained by Buyer
with respect to the Owned Real Property disclose any Liens which are not
Permitted Liens, then Seller (i) shall exercise commercially reasonable efforts
to remove or remediate such Lien in all material respects in the ordinary course
of business, and (ii) if such removal or remediation is not completed prior to
Closing, then the parties shall proceed to Closing and Seller shall promptly
remove or remediate such item in all material respects after Closing (and Buyer
will provide Seller access and any other reasonable assistance requested by
Seller with respect to such obligation), and Buyer shall not have a claim
against Seller pursuant to Article 9 hereof to the extent such Lien is removed
or remediated by Seller.
     5.13. Interim Actions. Upon the terms and subject to the conditions set
forth in this Agreement, Seller and Buyer shall each use their respective
commercially reasonable efforts to take, or cause to be taken, all appropriate
action, and to do, or cause to be done, and to assist and cooperate with the
other parties hereto in doing, all things necessary, proper or advisable under
applicable law to consummate the transactions contemplated hereby, including,
without limitation (but subject to Sections 1.10, 5.6, 6.3 and 7.3):
(i) obtaining all necessary licenses, waivers, consents or approvals,
authorizations, qualifications and other orders of any governmental authority
with competent jurisdiction over the transactions contemplated hereby,
(ii) obtaining all necessary consents, approvals or waivers from third parties,
(iii) Seller or Buyer, as applicable, promptly notifying the other party of any
written notice or other material written communication, including any written
threat, filing, service or institution of any action, suit or proceeding brought
by any Person against Seller or Buyer, as applicable, that is materially adverse
to the Station, the Station Assets or the consummation of the transactions
contemplated by this Agreement, and (iv) Seller and Buyer generally using
commercially reasonable efforts to take those actions that would cause the
conditions to the obligations of Seller or Buyer, as appropriate, to consummate
the transactions contemplated hereby to not be satisfied or fulfilled at or
prior to Closing.
ARTICLE 6: SELLER CLOSING CONDITIONS
     The obligation of Seller to consummate the Closing hereunder is subject to
satisfaction, at or prior to Closing, of each of the following conditions
(unless waived in writing by Seller):
     6.1. Representations and Covenants.
          (a) The representations and warranties of Buyer made in this Agreement
shall be true and correct in all material respects as of the Closing Date (other
than any representations or warranties that are expressly made as of a specified
date, which shall be true and correct in all material respects as of such
specified date only), except for changes permitted or contemplated by the terms
of this Agreement.

- 22 -



--------------------------------------------------------------------------------



 



          (b) The covenants and agreements to be complied with and performed by
Buyer at or prior to Closing shall have been complied with or performed in all
material respects.
          (c) Seller shall have received a certificate dated as of the Closing
Date from Buyer executed by an authorized officer of Buyer (but without personal
liability) to the effect that the conditions set forth in Sections 6.1(a) and
(b) have been satisfied.
     6.2. Proceedings. Neither Seller nor Buyer shall be subject to any court or
governmental order or injunction restraining or prohibiting the consummation of
the transactions contemplated hereby.
     6.3. FCC Authorization. The FCC Consent shall have been obtained without
any condition adverse to Seller, the business or operations of the Station or
the FCC Licenses.
     6.4. Hart Scott Rodino. If applicable, the HSR Clearance shall have been
obtained.
     6.5. Deliveries. Buyer shall have complied with its obligations set forth
in Section 8.2.
ARTICLE 7: BUYER CLOSING CONDITIONS
     The obligation of Buyer to consummate the Closing hereunder is subject to
satisfaction, at or prior to Closing, of each of the following conditions
(unless waived in writing by Buyer):
     7.1. Representations and Covenants.
          (a) The representations and warranties of Seller made in this
Agreement shall be true and correct in all material respects as of the Closing
Date (other than any representations or warranties that are expressly made as of
a specified date, which shall be true and correct in all material respects as of
such specified date only), except for changes permitted or contemplated by the
terms of this Agreement.
          (b) The covenants and agreements to be complied with and performed by
Seller at or prior to Closing shall have been complied with or performed in all
material respects.
          (c) Buyer shall have received a certificate dated as of the Closing
Date from Seller executed by an authorized officer of Seller (but without
personal liability) to the effect that the conditions set forth in
Sections 7.1(a) and (b) have been satisfied.
     7.2. Proceedings. Neither Seller nor Buyer shall be subject to any court or
governmental order or injunction restraining or prohibiting the consummation of
the transactions contemplated hereby.
     7.3. FCC Authorization. The FCC Consent shall have been obtained without
any condition adverse to Buyer, the business or operations of the Station or the
FCC Licenses.
     7.4. Hart Scott Rodino. If applicable, the HSR Clearance shall have been
obtained.

- 23 -



--------------------------------------------------------------------------------



 



     7.5. Deliveries. Seller shall have complied with its obligations set forth
in Section 8.1.
     7.6. Consents. The Required Consents shall have been obtained in accordance
with the terms of Section 5.6 herein.
ARTICLE 8: CLOSING DELIVERIES
     8.1. Seller Documents. At Closing, Seller shall deliver or cause to be
delivered to Buyer, duly executed by Seller as necessary or appropriate:
          (i) good standing certificates issued by the Secretary of State of
Seller’s jurisdiction of formation;
          (ii) certified copies of resolutions duly adopted by the general
partner and manager (or equivalent thereof) of Seller, as applicable,
authorizing the execution, delivery and performance of this Agreement, including
the consummation of the transactions contemplated hereby;
          (iii) the certificate described in Section 7.1(c);
          (iv) an assignment of FCC authorizations assigning the FCC Licenses
from Seller to Buyer in the form attached as Exhibit A hereto;
          (v) an executed assignment and assumption of contracts assigning the
Station Contracts from Seller to Buyer in the form attached as Exhibit A hereto;
          (vi) an assignment and assumption of leases assigning the Real
Property Leases from Seller to Buyer in the form attached as Exhibit A hereto;
          (vii) a special warranty deed conveying the Owned Real Property from
Seller to Buyer in the form attached as Exhibit A hereto;
          (viii) an assignment of marks assigning the Station’s registered marks
listed on Schedule 1.1(e) from Seller to Buyer;
          (ix) domain name transfers assigning the Station’s domain names listed
on Schedule 1.1(e) from Seller to Buyer;
          (x) duly endorsed vehicle titles conveying the vehicles included in
the Tangible Personal Property from Seller to Buyer;
          (xi) an assignment of Seller’s membership interest in MTB LLC;
          (xii) a bill of sale conveying the other Station Assets from Seller to
Buyer in the form attached as Exhibit A hereto;
          (xiii) an affidavit of non-foreign status of Seller that complies with
Section 1445 of the Code; and

- 24 -



--------------------------------------------------------------------------------



 



          (xiv) any other instruments of conveyance, assignment and transfer
that may be reasonably necessary to convey, transfer and assign the Station
Assets from Seller to Buyer, free and clear of Liens, except for Permitted
Liens, in accordance with this Agreement.
     8.2. Buyer Documents. At Closing, Buyer shall deliver or cause to be
delivered to Seller, duly executed by Buyer as necessary or appropriate:
          (i) the Purchase Price in accordance with Section 1.5 hereof;
          (ii) a good standing certificate issued by the Secretary of State of
Buyer’s jurisdiction of formation;
          (iii) certified copies of resolutions duly adopted by the board of
directors or managers (or equivalent thereof) of Buyer authorizing the
execution, delivery and performance of this Agreement, including the
consummation of the transactions contemplated hereby;
          (iv) the certificate described in Section 6.1(c);
          (v) an executed assignment and assumption of contracts assuming the
Station Contracts in the form attached as Exhibit A hereto;
          (vi) an assignment and assumption of leases assuming the Real Property
Leases in the form attached as Exhibit A hereto;
          (vii) domain name transfers assuming the Station’s domain names listed
on Schedule 1.1(e); and
          (viii) such other documents and instruments of assumption that may be
necessary to assume the Assumed Obligations in accordance with this Agreement.
ARTICLE 9: SURVIVAL; INDEMNIFICATION
     9.1. Survival. The representations and warranties and the covenants and
agreements to be performed in whole before the Closing in this Agreement shall
survive Closing for a period of eighteen (18) months from the Closing Date
whereupon they shall expire and be of no further force or effect, except
(i) those under Section 2.5 (Taxes), Sections 2.6 and 2.7 (Personal Property and
Real Property, but solely with respect to title) and Section 2.9
(Environmental), which shall survive until the expiration of any applicable
statute of limitations, and (ii) that if within such period the indemnified
party gives the indemnifying party written notice of a claim for breach thereof
describing in reasonable detail the nature and basis of such claim, then such
claim shall survive until the earlier of resolution of such claim or expiration
of the applicable statute of limitations. The covenants and agreements in this
Agreement to be performed at or after the Closing shall survive Closing until
performed in full.
     9.2. Indemnification.
          (a) Subject to Section 9.2(b), from and after Closing, Seller shall
defend, indemnify and hold harmless Buyer and Buyer’s Affiliates and their
respective officers, directors, managers, employees and representatives (each, a
“Buyer Indemnified Party”) from

- 25 -



--------------------------------------------------------------------------------



 



and against any and all losses, costs, damages, liabilities and expenses,
including reasonable attorneys’ fees and expenses (“Damages”) incurred by such
Buyer Indemnified Party arising out of or resulting from:
               (i) any breach by Seller of its representations and warranties
made under this Agreement; or
               (ii) any default by Seller of any covenant or agreement made
under this Agreement; or
               (iii) the Retained Obligations;
               (iv) the business or operation of the Station before the
Effective Time, except for the Assumed Obligations; or
               (v) any and all liabilities or obligations arising out of or
relating to the matters disclosed on Schedule 2.14.
          (b) Notwithstanding the foregoing or anything else herein to the
contrary, after Closing, (i) Seller shall have no liability to any Buyer
Indemnified Party under clause (i) of Section 9.2(a) until, and only to the
extent that, the aggregate Damages of all Buyer Indemnified Parties exceeds
$250,000 and (ii) the maximum liability of Seller under Section 9.2(a)(i) shall
be an amount equal to 20% of the Purchase Price (except for a breach of
Section 2.19, to which the limits and restrictions of this Section 9.2(b) shall
not apply).
          (c) Notwithstanding anything to the contrary contained herein,
Section 9.2(b) shall not apply to any claim for indemnification by Buyer of
fraud.
          (d) From and after Closing, Buyer shall defend, indemnify and hold
harmless Seller and Seller’s Affiliates and their respective officers,
directors, managers, employees and representatives (each, a “Seller Indemnified
Party”) from and against any and all Damages incurred by such Seller Indemnified
Party arising out of or resulting from:
               (i) any breach by Buyer of its representations and warranties
made under this Agreement; or
               (ii) any default by Buyer of any covenant or agreement made under
this Agreement; or
               (iii) the Assumed Obligations; or (iv) the business or operation
of the Station after the Effective Time.
     9.3. Procedures.
          (a) The indemnified party shall give prompt written notice to the
indemnifying party of any alleged Damages subject to indemnification hereunder
or any demand, suit, claim or assertion of liability by third parties that is
subject to indemnification hereunder (any of the foregoing, a “Claim”), but a
failure to give such notice or delaying such notice shall

- 26 -



--------------------------------------------------------------------------------



 



not affect the indemnified party’s rights or the indemnifying party’s
obligations except to the extent the indemnifying party’s ability to remedy,
contest, defend or settle with respect to such Claim is thereby prejudiced and
provided that such notice is given within the time period described in
Section 9.1.
          (b) The indemnifying party shall have the right to undertake the
defense or opposition to such Claim brought by any third party with counsel
selected by such indemnifying party, subject to the indemnifying party’s
(i) acknowledging to the indemnified party, in writing, the indemnifying party’s
sole responsibility for the full amount of the Claim; (ii) notifying the
indemnified party, in writing promptly after receipt of the indemnified party’s
notice of Claim, of its intention to assume such defense or opposition;
(iii) retaining counsel reasonably acceptable to the indemnified party; and
(iv) conducting diligently such defense or opposition at all times; In the event
that the indemnifying party does not undertake such defense or opposition in a
timely manner, the indemnified party may undertake the defense, opposition,
compromise or settlement of such Claim with counsel selected by it at the
indemnifying party’s cost (subject to the right of the indemnifying party to
assume defense of or opposition to such Claim at any time prior to settlement,
compromise or final determination thereof as set forth in this
Section 9.3(b)).
          (c) The indemnified party may undertake the defense, opposition,
compromise or settlement of such Claim with counsel selected by it at the
indemnifying party’s cost at any time the indemnifying party has not assumed or
conducted such defense or opposition in accordance with Section 9.3(b) or if the
circumstances of such defense or opposition by the indemnifying party presents
the indemnifying party and the indemnified party with a conflict of interests
(subject to the right of the indemnifying party, in accordance with
Section 9.3(b), to assume defense of or opposition to such Claim at any time
prior to settlement, compromise or final determination thereof); provided that
the indemnified party shall not settle any such claim or litigation without the
prior written consent of the indemnifying party, which consent shall not to be
unreasonably withheld or delayed.
          (d) Anything herein to the contrary notwithstanding:
               (i) the indemnified party shall have the right, at its own cost
and expense, to participate in the defense, opposition, compromise or settlement
of the Claim;
               (ii) the indemnifying party shall not, without the indemnified
party’s written consent, settle or compromise any Claim or consent to entry of
any judgment which (A) does not include the giving by the third party claimant
to the indemnified party of a release from all liability in respect of such
Claim, (B) seeks any relief other than monetary damages, or (C) seeks any
relief, all or a portion of which shall not be paid by the indemnifying party;
               (iii) in the event that the indemnifying party undertakes defense
of or opposition to any Claim, the indemnified party, by counsel or other
representative of its own choosing and at its sole cost and expense, shall have
the right to consult with the indemnifying party and its counsel concerning such
Claim and the indemnifying party and the indemnified party and their respective
counsel shall cooperate in good faith with respect to such Claim; and
               (iv) in the event a Claim is solely between the parties, the
indemnifying party shall, within forty-five (45) days after the date of receipt
of a notice of claim for

- 27 -



--------------------------------------------------------------------------------



 



indemnification, respond in writing to the indemnified party and set forth with
reasonable specificity those items, if any, to which the indemnifying party does
not agree and the basis for such disagreement. Within forty-five (45) days of
receipt by the indemnified party of such response, the indemnified party, the
indemnifying party and their respective representatives shall meet to attempt to
resolve through good faith negotiations the applicable disputed matters. The
parties shall negotiate in good faith for up to forty-five (45) days in an
attempt to reach a settlement of any disputed matter. In the event that such
good faith negotiations are unsuccessful, the parties may proceed in court to
adjudicate the dispute.
ARTICLE 10: TERMINATION AND REMEDIES
     10.1. Termination. Subject to Section 10.3, this Agreement may be
terminated prior to Closing as follows:
          (a) by mutual written consent of Buyer and Seller;
          (b) by written notice of Buyer to Seller if Seller breaches its
representations or warranties or defaults in the performance of its covenants
contained in this Agreement and such breach or default is material in the
context of the transactions contemplated hereby and is not cured within the Cure
Period (defined below);
          (c) by written notice of Seller to Buyer if Buyer breaches its
representations or warranties or defaults in the performance of its covenants
contained in this Agreement and such breach or default is material in the
context of the transactions contemplated hereby and is not cured within the Cure
Period; provided, however, that the Cure Period shall not apply to Buyer’s
obligation to pay the Purchase Price at Closing;
          (d) by written notice of Seller to Buyer or Buyer to Seller if Closing
does not occur by the date twelve (12) months after the date of this Agreement
(the “Outside Date”); or
          (e) as provided by Section 5.5(c).
     10.2. Cure Period. Each party shall give the other party prompt written
notice upon learning of any breach or default by the other party under this
Agreement. The term “Cure Period” as used herein means a period commencing on
the date Buyer or Seller receives from the other written notice of breach or
default hereunder and continuing until the earlier of (i) twenty (20) calendar
days thereafter or (ii) five (5) business days after the scheduled Closing date;
provided, however, that if the breach or default is non-monetary and cannot
reasonably be cured within such period but can be cured before the date five
(5) business days after the scheduled Closing date, and if diligent efforts to
cure promptly commence, then the Cure Period shall continue as long as such
diligent efforts to cure continue, but not beyond the date five (5) business
days after the scheduled Closing date.
     10.3. Survival. Neither party may terminate under Sections 10.1(b) or
(c) if it is then in material default or breach under this Agreement. Except as
provided by Section 10.5, the termination of this Agreement shall not relieve
any party of any liability for breach or default under this Agreement prior to
the date of termination. Notwithstanding anything contained herein to the
contrary, Sections 5.1 (Confidentiality), 10.4 (Specific Performance, but solely
as to

- 28 -



--------------------------------------------------------------------------------



 



confidentiality), 10.5 (Liquidated Damages) and 11.1 (Expenses) shall survive
any termination of this Agreement.
     10.4. Specific Performance. In the event of failure or threatened failure
by either party to comply with the terms of this Agreement, the other party
shall be entitled to an injunction restraining such failure or threatened
failure and, subject to obtaining any necessary FCC consent, to enforcement of
this Agreement by a decree of specific performance requiring compliance with
this Agreement.
     10.5. Liquidated Damages. If Seller terminates this Agreement pursuant to
Section 10.1(c), then Buyer shall pay Seller on demand the sum of Four Million
Dollars ($4,000,000) by wire transfer of immediately available funds, and such
payment shall constitute liquidated damages and the sole and exclusive remedy of
Seller under this Agreement for all defaults or breaches by Buyer of any of its
representations, warranties, covenants or agreements hereunder. Buyer
acknowledges and agrees that Seller’s recovery of such amount shall constitute
payment of liquidated damages and not a penalty and that Seller’s liquidated
damages amount is reasonable in light of the substantial but indeterminate harm
anticipated to be caused by Buyer’s material breach or default under this
Agreement, the difficulty of proof of loss and damages, the inconvenience and
non-feasibility of otherwise obtaining an adequate remedy, and the value of the
transactions to be consummated hereunder.
ARTICLE 11: MISCELLANEOUS
     11.1. Expenses. Each party shall be solely responsible for all costs and
expenses incurred by it in connection with the negotiation, preparation and
performance of and compliance with the terms of this Agreement. All governmental
fees and charges applicable to any requests for Governmental Consents shall be
shared equally. Buyer and Seller shall each be responsible for one-half of all
governmental taxes, fees and charges applicable to the transfer of the Station
Assets under this Agreement. Each party is responsible for any commission,
brokerage fee, advisory fee or other similar payment that arises as a result of
any agreement or action of it or any party acting on its behalf in connection
with this Agreement or the transactions contemplated hereby.
     11.2. Further Assurances. After Closing, each party shall from time to
time, at the request of and without further cost or expense to the other,
execute and deliver such other instruments of conveyance and assumption and take
such other actions as may reasonably be requested in order to more effectively
consummate the transactions contemplated hereby.
     11.3. Assignment. Except as provided by Section 5.9 (1031 Exchange),
neither party may assign this Agreement without the prior written consent of the
other party hereto; provided, however, that Buyer may, upon written notice to
Seller but without Seller’s consent, assign its rights to acquire the FCC
Licenses hereunder (and to perform all obligations in connection therewith) to
the License Assignee (defined below) prior to the date of filing the FCC
Application provided that (i) any such assignment does not delay processing of
the FCC Application, grant of the FCC Consent or Closing, (ii) any such assignee
delivers to Seller a written assumption of this Agreement, and (iii) Buyer shall
remain liable for all of its obligations hereunder. The terms of this Agreement
shall bind and inure to the benefit of the parties’ respective successors and
any permitted assigns, and no assignment shall relieve any party of any

- 29 -



--------------------------------------------------------------------------------



 



obligation or liability under this Agreement. Notwithstanding the foregoing, at
Closing, Buyer may collaterally assign any or all of its rights under this
Agreement to any of its lenders provided that no actual assignment shall be
effective unless and until the assignee assumes this Agreement in a writing
delivered to Seller and no collateral or actual assignment shall relieve Buyer
of any of its obligations hereunder.
     11.4. Notices. Any notice pursuant to this Agreement shall be in writing
and shall be deemed delivered on the date of personal delivery or confirmed
facsimile transmission or confirmed delivery by a nationally recognized
overnight courier service, and shall be addressed as follows (or to such other
address as any party may request by written notice):

     
if to Seller:
  c/o Emmis Communications Corporation
 
  One Emmis Plaza
 
  40 Monument Circle, Suite 700
 
  Indianapolis, Indiana 46204
 
  Attention: President and CEO
 
  Facsimile: (317) 684-5583
 
   
with copies (which shall not
  Emmis Communications Corporation
constitute notice) to:
  3500 W. Olive Avenue, Suite 1450
 
  Burbank, California 91505
 
  Attention: Gary Kaseff
 
  Facsimile: (818) 238-9158
 
   
 
  Wiley Rein LLP
 
  1776 K Street, N.W.
 
  Washington, D.C. 20006
 
  Attention: Doc Bodensteiner
 
  Facsimile: (202) 719-7049
 
   
if to Buyer:
  c/o MCG Capital Corporation
 
  1100 Wilson Blvd., Suite 3000
 
  Arlington, VA 22209
 
  Attention: Samuel G. Rubenstein, Esq.
 
  Facsimile: (703) 247-7505
 
   
with a copy (which shall not
  Dow Lohnes PLLC
constitute notice) to:
  1200 New Hampshire Ave., NW, Suite 800
 
  Washington, DC 20036
 
  Attention: Williams S. Dudzinsky, Jr.
 
  Facsimile: (202) 776-2222

     11.5. Amendments. No amendment or waiver of compliance with any provision
hereof or consent pursuant to this Agreement shall be effective unless evidenced
by an instrument in writing signed by the party against whom enforcement of such
amendment, waiver, or consent is sought.

- 30 -



--------------------------------------------------------------------------------



 



     11.6. Entire Agreement. This Agreement (including the Schedules and
Exhibits hereto) constitutes the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof, and supersedes all
prior agreements and understandings with respect to the subject matter hereof,
except the NDA, which shall remain in full force and effect. No party makes any
representation or warranty with respect to the transactions contemplated by this
Agreement except as expressly set forth in this Agreement. Without limiting the
generality of the foregoing, Seller makes no representation or warranty to Buyer
with respect to any projections, budgets or other estimates of the Station’s
revenues, expenses or results of operations, or, except as expressly set forth
in Article 2, any other financial or other information made available to Buyer
with respect to the Station.
     11.7. Severability. If any court or governmental authority holds any
provision in this Agreement invalid, illegal or unenforceable under any
applicable law, then, so long as no party is deprived of the benefits of this
Agreement in any material respect, this Agreement shall be construed with the
invalid, illegal or unenforceable provision deleted and the validity, legality
and enforceability of the remaining provisions contained herein shall not be
affected or impaired thereby.
     11.8. No Beneficiaries. Nothing in this Agreement expressed or implied is
intended or shall be construed to give any rights to any Person other than the
parties hereto and their successors and permitted assigns.
     11.9. Governing Law. The construction and performance of this Agreement
shall be governed by the laws of the State of New York without giving effect to
the choice of law provisions thereof.
     11.10. Neutral Construction. Buyer and Seller agree that this Agreement was
negotiated at arms-length and that the final terms hereof are the product of the
parties’ negotiations. This Agreement shall be deemed to have been jointly and
equally drafted by Buyer and Seller, and the provisions hereof should not be
construed against a party on the grounds that the party drafted or was more
responsible for drafting the provision.
     11.11. Cooperation. After Closing, Buyer shall cooperate with Seller in the
investigation, defense or prosecution of any action which is pending or
threatened against Seller or its affiliates with respect to the Station, whether
or not any party has notified the other of a claim for indemnity with respect to
such matter, provided that such cooperation does not unreasonably interfere with
the business of Buyer or the Station. Without limiting the generality of the
foregoing, Buyer shall make available its employees to give depositions or
testimony and shall furnish all documentary or other evidence that Seller may
reasonably request, provided that the foregoing does not unreasonably interfere
with the business of Buyer or the Station. Seller shall reimburse Buyer for all
reasonable and necessary out-of-pocket expenses incurred in connection with the
performance of its obligations under this Section 11.11.
     11.12. Guaranties.
          (a) Subject to the provisions of this Section 11.12(a), Guarantor
herby absolutely, unconditionally and irrevocably guarantees to the Buyer
Indemnified Parties the payment of all amounts payable by Seller after Closing
(including, without limitation, pursuant

- 31 -



--------------------------------------------------------------------------------



 



to Section 9.2 hereof) and the performance by Seller of all covenants,
obligations, liabilities and agreements of Seller to be performed after Closing.
The foregoing obligation of Guarantor constitutes a continuing guarantee of
payment and performance, and is and shall be absolute and unconditional under
any and all circumstances which might otherwise constitute a legal or equitable
discharge of a guarantor. Buyer need not attempt to collect any obligation
guaranteed hereunder from Seller prior to enforcing its rights against
Guarantor. Guarantor hereby waives (to the fullest extent permitted by
applicable law) notice of acceptance of this guaranty and notice of any
liability to which it may apply, and waives promptness, diligence, presentment,
demand of payment, protest, notice of dishonor or nonpayment, suit or taking of
other action by Buyer or any Buyer Indemnified Party against, or any other
notice to, any party liable thereon (including Seller).
          (b) Subject to the provisions of this Section 11.12(b), MCG hereby
absolutely, unconditionally and irrevocably guarantees to Seller the payment of
all amounts payable by Buyer pursuant to Section 10.5 and, prior to Closing,
Section 4.1(k) and the last sentence of Section 11.1 hereof. The foregoing
obligation of MCG constitutes a continuing guarantee of payment, and is and
shall be absolute and unconditional under any and all circumstances which might
otherwise constitute a legal or equitable discharge of a guarantor. Seller need
not attempt to collect any obligation guaranteed hereunder from Buyer prior to
enforcing its rights against MCG. MCG hereby waives (to the fullest extent
permitted by applicable law) notice of acceptance of this guaranty and notice of
any liability to which it may apply, and waives promptness, diligence,
presentment, demand of payment, protest, notice of dishonor or nonpayment, suit
or taking of other action by Seller against, or any other notice to, any party
liable thereon (including Buyer).
     11.13. Counterparts. This Agreement may be executed in separate
counterparts, each of which will be deemed an original and all of which together
will constitute one and the same agreement.
     11.14. Consent to Jurisdiction, Waiver of Jury Trial.
          (a) THE PARTIES HERETO HEREBY IRREVOCBLY CONSENT TO THE EXCLUSIVE
JURISDICTION AND VENUE OF THE COURTS OF THE STATE OF NEW YORK AND OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF
ANY LITIGATION RELATING TO THIS AGREEMENT AND WAIVE ANY OBJECTION THAT THEY AT
ANY TIME MAY HAVE TO THE LAYING OF VENUE IN ANY SUCH COURT AND/OR TO ANY CLAIM
THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. THE PARTIES
HERETO HEREBY WAIVE PERSONAL SERVICE OF ANY PROCESS IN CONNECTION WITH ANY SUCH
ACTION OR PROCEEDING AND AGREE THAT THE SERVICE THEREOF MAY BE MADE BY CERTIFIED
OR REGISTERED MAIL ADDRESSED TO OR BY PERSONAL DELIVERY TO ANY OTHER PARTY AT
SUCH OTHER PARTY’S ADDRESS SET FORTH PURSUANT TO SECTION 11.4 HEREOF. IN THE
ALTERNATIVE, IN ITS DISCRETION, ANY OF THE PARTIES HERETO MAY EFFECT SERVICE
UPON ANY OTHER PARTY IN ANY OTHER FORM OR MANNER PERMITTED BY LAW.

- 32 -



--------------------------------------------------------------------------------



 



          (b) The parties hereto hereby knowingly, voluntarily and intentionally
waive any rights they may have to trial by jury in respect of any litigation
(whether as claim, counterclaim affirmative defense or otherwise) in connection
with or in any way related to this Agreement or any course of conduct, course of
dealing, statements (whether verbal or written), actions or inactions by or
among the parties hereto.
     11.15. Defined Terms. As used herein, the following terms shall have the
following meanings:
          (a) “Affiliate” means, as applied to any Person, (i) any other Person
directly or indirectly controlling, controlled by or under common control with,
that Person, (ii) any other Person that owns or controls 10% or more of any
class of equity securities (including any equity securities issuable upon the
exercise of any option or convertible security) of that Person or any of its
Affiliates, or (iii) any director, partner, officer or manager of such Person.
          (b) “Employee Plan” means any employee benefit plan as defined in
Section 3(3) of ERISA to which Seller or any of its ERISA Affiliates (defined
below) contributes or has any obligation to contribute or to which Seller or any
of its ERISA Affiliates sponsors, maintains or otherwise has liability.
          (c) “ERISA Affiliate” means any entity required to be aggregated with
Seller under Sections 414(b), (c), (m), (n) or (o) of the Code.
          (d) “License Assignee” means any Person which is, directly or
indirectly, wholly-owned by Buyer.
          (e) “Material Station Contract” means with respect to the Station,
except for Retained Obligations: (i) contracts and other agreements calling for
future aggregate purchase prices, payments or other consideration to or from
Seller in any one year having a value of more than $20,000 in any one case (or
in the aggregate, in the case of any related series of contracts and other
agreements) other than for sales of advertising in the ordinary course of
business consistent with past practice; (ii) contracts and other agreements
containing covenants of Seller prohibiting or limiting the right to compete in
any line of business, prohibiting or restricting its ability to conduct business
with any Person or in any geographical area, or requiring the acquisition of
goods or services exclusively from a single supplier or provider; (iii) all
network affiliation contracts; (iv) all sales agency or advertising
representation contracts; (v) all contracts and other agreements for the sale of
broadcast time on the Station for other than monetary consideration with the
subject matter of the barter having a value of more than $20,000; (vi) all
contracts and other agreements pursuant to which the Station acquires
programming or provides programming to third parties; and (vii) all
retransmission consent agreements.
          (f) “Person” means any individual, general, limited or limited
liability partnership, firm, corporation, limited liability company,
association, trust, estate, joint venture, unincorporated organization or other
entity.
[SIGNATURE PAGE FOLLOWS]

- 33 -



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

              BUYER:   HITV OPERATING CO., INC.    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
            SELLER:   EMMIS TELEVISION BROADCASTING, L.P.    
 
  By:   Emmis Operating Company, its general partner    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                EMMIS TELEVISION LICENSE, LLC    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
            GUARANTOR:   EMMIS OPERATING COMPANY    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
            MCG:   MCG CAPITAL CORPORATION    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    





--------------------------------------------------------------------------------



 



EXHIBIT A
BILL OF SALE
     THIS BILL OF SALE is made as of                                          ,
2007 by Emmis Television Broadcasting, L.P., an Indiana limited partnership
(“Seller”), to [insert Buyer name and jurisdiction of organization] (“Buyer”).
     This Bill of Sale is made pursuant to that certain Asset Purchase Agreement
(the “Agreement”) dated                                          , 2007 among
Seller, certain affiliates of Seller and Buyer with respect to the following
television stations:
KGMB(TV), Honolulu, Hawaii
KGMV(TV), Wailuku, Hawaii
KGMD-TV, Hilo, Hawaii
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and pursuant to the Agreement,
Seller hereby transfers, assigns, conveys and delivers unto Buyer all of
Seller’s right, title and interest in and to the Station Assets (except any FCC
Licenses included therein, which are being assigned separately), free and clear
of Liens (other than Permitted Liens).
     To have and to hold the same unto Buyer, its successors and assigns
forever.
     This Bill of Sale is made pursuant to (and does not modify) the Agreement,
which contains certain representations, warranties and covenants regarding the
Station Assets. Capitalized terms used herein and not otherwise defined shall
have the respective meanings set forth in the Agreement.
[SIGNATURE PAGE FOLLOWS]

- 35 -



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO BILL OF SALE
     IN WITNESS WHEREOF, Seller has duly executed this Bill of Sale as of the
date first set forth above.

                  EMMIS TELEVISION BROADCASTING, L.P.    
 
  By:   Emmis Operating Company, its general partner    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

- 36 -



--------------------------------------------------------------------------------



 



ASSIGNMENT OF FCC LICENSES
     THIS ASSIGNMENT OF FCC LICENSES (this “Assignment”) is made as of
                                         , 2007 by Emmis Television License,
LLC, an Indiana limited liability company (“Assignor”), to [insert Assignee name
and jurisdiction of organization] (“Assignee”).
     This Assignment is made pursuant to that certain Asset Purchase Agreement
(the “Agreement”) dated                                          , 2007 among
Assignor, certain affiliates of Assignor, and Assignee with respect to the
following television stations (the “Stations”):
KGMB(TV), Honolulu, Hawaii
KGMV(TV), Wailuku, Hawaii
KGMD-TV, Hilo, Hawaii
     The Federal Communications Commission has authorized the assignment of the
FCC Licenses from Assignor to Assignee.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and pursuant to the Agreement,
Assignor does hereby assign to Assignee the FCC Licenses and all rights and
interests of Assignor thereunder (including without limitation all rights in and
to the Stations’ call letters), together with any renewals and extensions
thereof.
     This Assignment is made pursuant to (and does not modify) the Agreement,
which contains certain representations, warranties and covenants regarding the
FCC Licenses. Capitalized terms used herein and not defined shall have the
respective meanings set forth in the Agreement.
[SIGNATURE PAGE FOLLOWS]

- 37 -



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO ASSIGNMENT OF FCC LICENSES
     IN WITNESS WHEREOF, Assignor has duly executed this Assignment as of the
date first set forth above.

            EMMIS TELEVISION LICENSE, LLC
      By:           Name:           Title:        

- 38 -



--------------------------------------------------------------------------------



 



ASSIGNMENT AND ASSUMPTION OF CONTRACTS
     THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS (this “Assignment and
Assumption”) is made as of                                          , 2007
between Emmis Television Broadcasting, L.P., an Indiana limited partnership
(“Assignor”), and [insert Assignee name and jurisdiction of organization]
(“Assignee”).
     This Assignment and Assumption is made pursuant to that certain Asset
Purchase Agreement (the “Agreement”) dated                     
                    , 2007 among Assignor, certain affiliates of Assignor, and
Assignee with respect to the following television stations:
KGMB(TV), Honolulu, Hawaii
KGMV(TV), Wailuku, Hawaii
KGMD-TV, Hilo, Hawaii
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and pursuant to the Agreement,
Assignor hereby assigns to Assignee the Station Contracts and all of Assignor’s
rights, interests and benefits thereunder, free and clear of Liens (other than
Permitted Liens), and Assignee hereby assumes and agrees to perform the
obligations of Assignor arising after Closing thereunder.
     Notwithstanding anything to the contrary set forth herein, to the extent
that any Station Contract may not be assigned without the consent of any third
party, and such consent is not obtained prior to Closing, this Assignment and
Assumption shall not constitute an assignment of such Station Contract;
provided, however, with respect to each such Station Contract, Assignor and
Assignee shall cooperate to the extent feasible in effecting a lawful and
commercially reasonable arrangement under which Assignee shall receive the
benefits under the Station Contract from and after Closing, and to the extent of
the benefits received, Assignee shall pay and perform Assignor’s obligations
arising under the Station Contract from and after Closing in accordance with its
terms.
     This Assignment and Assumption may be signed in any number of counterparts
with the same force and effect as if all signatures appeared on one and the same
instrument. This Assignment and Assumption is made pursuant to (and does not
modify) the Agreement, which contains certain representations, warranties and
covenants regarding the Station Contracts. Capitalized terms used herein and not
defined shall have the respective meanings set forth in the Agreement.
[SIGNATURE PAGE FOLLOWS]

- 39 -



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO ASSIGNMENT AND ASSUMPTION OF CONTRACTS
     IN WITNESS WHEREOF, Assignor and Assignee have duly executed this
Assignment and Assumption as of the date first set forth above.

              ASSIGNOR:   EMMIS TELEVISION BROADCASTING, L.P.    
 
  By:   Emmis Operating Company, its general partner    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
            ASSIGNEE:   [ASSIGNEE]    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

- 40 -



--------------------------------------------------------------------------------



 



ASSIGNMENT AND ASSUMPTION OF REAL PROPERTY LEASES
     THIS ASSIGNMENT AND ASSUMPTION OF REAL PROPERTY LEASES (this “Assignment
and Assumption”) is made as of                                          , 2007
between Emmis Television Broadcasting, L.P., an Indiana limited partnership
(“Assignor”), and [insert Assignee name and jurisdiction of organization]
(“Assignee”).
     This Assignment and Assumption is made pursuant to that certain Asset
Purchase Agreement (the “Agreement”) dated                     
                    , 2007 among Assignor, certain affiliates of Assignor, and
Assignee, with respect to the following television stations:
KGMB(TV), Honolulu, Hawaii
KGMV(TV), Wailuku, Hawaii
KGMD-TV, Hilo, Hawaii
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and pursuant to the Agreement,
Assignor hereby assigns to Assignee the Real Property Leases (defined below) and
all of Assignor’s rights, interests and benefits thereunder, free and clear of
Liens (other than Permitted Liens), and Assignee hereby assumes and agrees to be
bound by and perform the obligations of Assignor arising after Closing
thereunder.
     As used herein, “Real Property Leases” means:
     [TBD]
     This Assignment and Assumption may be signed in any number of counterparts
with the same force and effect as if all signatures appeared on one and the same
instrument. This Assignment and Assumption is made pursuant to (and does not
modify) the Agreement, which contains certain representations, warranties and
covenants regarding the Real Property Leases. Capitalized terms used herein and
not defined shall have the respective meanings ascribed to such terms in the
Agreement.
[SIGNATURE PAGE FOLLOWS]

- 41 -



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
ASSIGNMENT AND ASSUMPTION OF REAL PROPERTY LEASES
     IN WITNESS WHEREOF, Assignor and Assignee have duly executed this
Assignment and Assumption as of the date first set forth above.

              ASSIGNOR:   EMMIS TELEVISION BROADCASTING, L.P.         By: Emmis
Operating Company, its general partner    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

State of                                         
County of                                         
     On this ___ day of                                          2007, before me
personally appeared                                           , the
                                           of Emmis Operating Company, an
Indiana corporation and the                                            of Emmis
Television Broadcasting, L.P., an Indiana limited partnership (the “Assignor”),
who acknowledged the execution of the foregoing instrument to be the free act
and deed of the Assignor.
[Affix Notarial Seal]

                  Notary Public                                                 
My commission expires                                             
 
            ASSIGNEE:   [ASSIGNEE]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

State of                                         
County of                                         
     On this ___ day of                                             2007, before
me personally appeared                                           , the
                                         of [insert Assignee name and
jurisdiction of organization] (the “Assignee”), who acknowledged the execution
of the foregoing instrument to be the free act and deed of the Assignee.
[Affix Notarial Seal]

                  Notary Public                                         
My commission expires                                             

- 42 -



--------------------------------------------------------------------------------



 



     
LAND COURT
  REGULAR SYSTEM  
Return By Mail  o  Pick-Up   o  To:
   
 
     
TITLE OF DOCUMENT:
   
 
    LIMITED WARRANTY DEEP

 
     
PARTIES TO DOCUMENT:
   

          GRANTOR:   EMMIS TELEVISION BROADCASTING, L.P., an Indiana limited
partnership
 
       
GRANTEE:
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
     
TAX MAP KEY(S):
  Oahu 2-3-21-6   (This document consists of ___ pages.)
 
  KGMB-TV Studios    

 



--------------------------------------------------------------------------------



 



LIMITED WARRANTY DEED
     KNOW ALL MEN BY THESE PRESENTS:
          That on                     , 2007, EMMIS TELEVISION BROADCASTING,
L.P., an Indiana limited partnership, hereinafter called the “Grantor”, for and
in consideration of the sum of TEN AND NO/100 DOLLARS ($10.00) and other good
and valuable consideration to the Grantor paid by
                                                            , a
                                                            , whose address is
                                                            , hereinafter called
the “Grantee”, the receipt whereof is hereby acknowledged, does hereby grant,
bargain, sell and convey unto the Grantee all of that certain real property more
particularly described in Exhibit A attached hereto and made a part hereof,
subject to the encumbrances noted therein.
          TOGETHER WITH all and singular the buildings, improvements, rights,
tenements, hereditaments, easements, privileges and appurtenances thereunto
belonging or appertaining or held and enjoyed in connection therewith.
          TO HAVE AND TO HOLD the same unto the Grantee in fee simple forever.
          AND the Grantor and the Grantor’s successors in interest, do hereby
covenant with the Grantee that the granted premises are free and clear of all
encumbrances made or suffered by the Grantor, except as noted in said Exhibit A
and except for assessments for real property taxes not yet by law required to be
paid; and that the Grantor will WARRANT AND DEFEND the same unto the Grantee
against the lawful claims and demands of all persons claiming by, through or
under the Grantor, except as aforesaid.
          IT IS MUTUALLY AGREED that the terms “Grantor” and “Grantee”, as and
when used hereinabove or hereinbelow shall mean and include the masculine or
feminine, the singular or plural number, individuals, associations, trustees,
corporations, partnerships or limited liability companies, and their and each of
their respective successors in trust, successors in interest, heirs, executors,
personal representatives, administrators and permitted assigns, according to the
context thereof, and that if these presents shall be signed by two or more
grantors, or by two or more grantees, all covenants of such parties shall be and
for all purposes deemed to be joint and several.

44



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Grantor has executed these presents as of the
day and year first above written.

            EMMIS TELEVISION BROADCASTING,
      L.P., an Indiana limited partnership

By Emmis Operating Company
     Its General Partner
      By:           Name:           Title:        

Grantor

45



--------------------------------------------------------------------------------



 



                 
STATE OF
               
 
 
 
        )  
 
 
 
        ) ss. 
COUNTY OF
               
 
 
 
        )  

          On                     , 2007, before me,
                                         , a Notary Public for the State of
                                        , personally appeared
                    , personally known to me [or proved to me on the basis of
satisfactory evidence] to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their signature
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
          WITNESS my hand and official seal.

     
 
Signature of Notary
   NOTARY STAMP

*****************************OPTIONAL SECTION ***********************
CAPACITY SIGNED BY SIGNER:
Though statute does not require the Notary to fill in the data below, doing so
may prove invaluable to persons relying on the document.

     
[ ] INDIVIDUAL(S)
  CORPORATE OFFICER(S)
 
   
 
 
title(s)
[ ] PARTNER(S)
  [ ] ATTORNEY-IN-FACT
[ ] TRUSTEE(S)
  [ ] SUBSCRIBING WITNESS
[ ] GUARDIAN/CONSERVATOR
  [ ] OTHER:

SIGNER IS REPRESENTING (NAME OF PERSON(S) OR ENTITY(IES)):
************************** OPTIONAL SECTION *************************

         
THIS CERTIFICATE MUST BE ATTACHED
      TITLE OR TYPE OF DOCUMENT:
TO THE DOCUMENT DESCRIBED AT
RIGHT:
       
 
       
 
      NUMBER OF PAGES:
 
       
 
       
Though the data requested here is not required by law, it could prevent
fraudulent reattachment of this form.
      DATE OF DOCUMENT:

      SIGNER(S) OTHER THAN NAMED ABOVE:

46



--------------------------------------------------------------------------------



 



EXHIBIT A
          All of that certain parcel of land situate at Pawaa-Kai, Honolulu,
City and County of Honolulu, State of Hawaii, described as follows:
          LOT 55, containing an area of 40,168 square feet, more or less, as
shown on Map 1, filed in the Office of the Assistant Registrar of the Land Court
of the State of Hawaii with Land Court Consolidation No. 83 of Kapiolani Blvd.
Lands, Inc.
          BEING the same premises described in and covered by Land Court
Certificate of Title No. 564, 955, issued to Emmis Television Broadcasting,
L.P., an Indiana limited partnership, and conveyed by Limited Warranty Deed
dated September 28, 2000, recorded in said Office as Document No. 2655875.
          SUBJECT, HOWEVER, to the following:
[TBD]
          Tax Map Key: Oahu 2-3-21-6

